Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3922 Page 1 of 63



    1   Lee Gelernt*                             Bardis Vakili (SBN 247783)
        Judy Rabinovitz*                         ACLU FOUNDATION OF SAN
    2   Anand Balakrishnan*                      DIEGO &
        Daniel Galindo (SBN 292854)              IMPERIAL COUNTIES
    3   AMERICAN CIVIL LIBERTIES                 P.O. Box 87131
        UNION FOUNDATION                         San Diego, CA 92138-7131
    4   IMMIGRANTS’ RIGHTS PROJECT               T: (619) 398-4485
        125 Broad St., 18th Floor                F: (619) 232-0036
    5   New York, NY 10004                       bvakili@aclusandiego.org
        T: (212) 549-2660
    6   F: (212) 549-2654                        Stephen B. Kang (SBN 292280)
        lgelernt@aclu.org                        Spencer E. Amdur (SBN 320069)
    7   jrabinovitz@aclu.org                     AMERICAN CIVIL LIBERTIES
        abalakrishnan@aclu.org                   UNION FOUNDATION
    8   dgalindo@aclu.org                        IMMIGRANTS’ RIGHTS PROJECT
                                                 39 Drumm Street
    9   Attorneys for Petitioner-Plaintiff       San Francisco, CA 94111
        *Admitted Pro Hac Vice                   T: (415) 343-1198
  10                                             F: (415) 395-0950
                                                 skang@aclu.org
  11                                             samdur@aclu.org
  12                         UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF CALIFORNIA
  13                              SAN DIEGO DIVISION
  14    M.M.M., on behalf of his minor child,
        J.M.A., et al.,                            Case No. 3:18-cv-1832-DMS
  15
                                                   Honorable Dana M. Sabraw
  16                     Plaintiffs,
  17    v.
  18    Jefferson Beauregard Sessions, III,
        Attorney General of the United States,
  19    et al.,
  20                     Defendants.
  21
                                                   Case No. 3:18-cv-428-DMS
  22    Ms. L, et al.,
                                                   Honorable Dana M. Sabraw
  23
                         Plaintiffs,
  24                                               UNOPPOSED MOTION FOR
        v.                                         PRELIMINARY APPROVAL OF
  25                                               PROPOSED SETTLEMENT;
                                                   PRELIMINARY
  26    U.S. Immigration and Customs               CERTIFICATION OF
        Enforcement, et al.,                       SETTLEMENT CLASSES; AND
  27                                               APPROVAL OF CLASS NOTICE
                         Defendants.
                                                     UNOPPOSED MOTION FOR PRELIMINARY
                                                     APPROVAL OF PROPOSED SETTLEMENT
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3923 Page 2 of 63



    1       I.   INTRODUCTION1
    2            This proposed settlement agreement (“the Agreement”), attached hereto as
    3   Exhibit 68, arises out of litigation in several lawsuits involving the separation of
    4   alien parents and children at or near the U.S. border: M.M.M. v. Sessions, Case No.
    5   3:18-cv-1832-DMS (S.D. Cal.), M.M.M. v. Sessions, Case No. 1:18-cv-1835-PLF
    6   (D.D.C.), Ms. L. v. ICE, Case No. 3:18-cv-428-DMS (S.D. Cal.), and Dora v.
    7   Sessions, Case No. 18-cv-1938 (D.D.C.).        Among other things, these lawsuits
    8   challenge the separation of families as a result of the government’s Zero-Tolerance
    9   Policy and allege that Defendants failed to provide adequate opportunity to seek
  10    asylum or other protection from removal in the United States. The Agreement
  11    contemplates certification of separate classes of parents and their children (defined
  12    more specifically below) (the “Settlement Classes”).
  13             If the Court approves the Agreement, Defendants will provide various
  14    procedures to enable members of the Settlement Classes to seek asylum or other
  15    protection from removal. Parents or children who seek to waive their rights under
  16    this settlement agreement and be promptly removed to their country of origin, have
  17    the right to do so. In such a case, the parent or child is not eligible for any
  18    additional relief under the Agreement. In return, the M.M.M. class members and
  19    Dora Plaintiffs agree to dismiss their existing cases in the District of Columbia, the
  20    M.M.M. class members agree to refrain from seeking preliminary injunctive relief
  21    in their pending litigation in the Southern District of California, and all class
  22    members agree to refrain from additional litigation seeking immigration- or
  23    asylum-related injunctive, declaratory, or equitable relief that arises from the facts
  24
  25    1
         Defendants do not oppose the request for relief contained in this motion or the
  26    entry of the proposed order filed herewith. However, Defendants do not join in the
        motion itself and do not agree with all of the arguments and characterizations
  27    contained herein. To the extent any disputes arise over the agreement or
        implementation, the text of the agreement, and not any characterizations of the
  28    agreement contained in this motion, controls.

                                                -2-      UNOPPOSED MOTION FOR PRELIMINARY
                                                         APPROVAL OF PROPOSED SETTLEMENT
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3924 Page 3 of 63



    1   and circumstances set forth in the Ms. L, M.M.M., or Dora complaints relating to
    2   those parents and children covered by this plan, accruing as of the date the
    3   settlement is approved by the Court, including statutory claims.
    4         Pursuant to Rule 23(e) of the Federal Rules of Civil Procedure, Plaintiffs
    5   now request that the Court preliminarily approve the Agreement, preliminarily
    6   certify the proposed Settlement Classes, approve the form and plan of notice, and
    7   schedule a final fairness hearing, as set forth in the attached stipulated order
    8   (“Proposed Order”). The Agreement easily qualifies for preliminary approval, as
    9   set forth below. The proposed Settlement Classes qualify for certification under
  10    Rules 23(a) and 23(b)(2) of the Federal Rules of Civil Procedure. The Agreement
  11    provides the Settlement Classes with the equitable relief sought, including access to
  12    procedures to pursue asylum or other protection from removal. And the proposed
  13    form and plan of notice provides the best notice that is practicable under the
  14    circumstances. The Court should therefore preliminarily approve the Agreement,
  15    preliminarily certify the proposed Settlement Classes, and approve the form and
  16    plan of notice.
  17    II.   BACKGROUND
  18              a. Ms. L and Dora Cases
  19          The Ms. L. plaintiffs are two parents who were separated from their minor
  20    children at or near the U.S. border and who sought injunctive relief on behalf of
  21    themselves and a class of similarly situated parents. On June 26, 2018, this Court
  22    certified a class of parents (the Ms. L. Class), defined as:
  23
              All adult parents who enter the United States at or between designated
  24          ports of entry who (1) have been, are, or will be detained in
              immigration custody by the DHS, and (2) have a minor child who is
  25          or will be separated from them by DHS and detained in ORR custody,
              ORR foster care, or DHS custody, absent a determination that the
  26          parent is unfit or presents a danger to the child.
  27    The class does not include “migrant parents with criminal history or communicable

  28    disease, or those who are in the interior of the United States or subject to the

                                                  -3-      UNOPPOSED MOTION FOR PRELIMINARY
                                                           APPROVAL OF PROPOSED SETTLEMENT
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3925 Page 4 of 63



    1   [executive order].” Ms. L. v. ICE, No. 18-428, ECF No. 82 at 17 n.10. On June 26,
    2   2018, the Court also entered a class-wide preliminary injunction that, in relevant
    3   part, enjoined the government from detaining Ms. L. Class Members in DHS
    4   custody without and apart from their minor children, absent a determination that the
    5   parent is unfit or presents a danger to the child, unless the parent affirmatively,
    6   knowingly, and voluntarily declines to be reunited with the child in DHS custody,
    7   and further ordered the reunification of Ms. L. Class Members already separated.
    8         In litigation filed in the District of Columbia, in Dora v. Sessions, Case No.
    9   18-cv-1938 (D.D.C.), twenty-nine named plaintiffs alleged that their separation
  10    from their children denied them of a meaningful opportunity to apply for the
  11    protections of asylum. 2     The Dora plaintiffs went through the credible fear
  12    interview process while separated from their children and received negative
  13    determinations. As a result of the negative determination, the Dora plaintiffs were
  14    subject to removal pursuant to expedited removal orders. In the Dora litigation, the
  15    plaintiffs alleged that the trauma caused by their family separation deprived them of
  16    a reasonable opportunity to articulate a credible fear, in violation of the Due
  17    Process Clause of the Fifth Amendment of the United States Constitution, the
  18    Immigration and Nationality Act, the Rehabilitation Act, and the Administrative
  19    Procedure Act. The Dora plaintiffs sought an injunction declaring the government’s
  20    policies to be unlawful and allowing them to receive new credible fear interviews
  21    after reunification with their children.
  22              b. The M.M.M. Case
  23          The M.M.M. plaintiffs are six children who were separated from their
  24    parents, who are Ms. L. class members, as a result of their parents’ referral for
  25
  26    2
              Two named plaintiffs from the Dora case have been or soon will be added to
  27    the Ms. L action by way of an amended complaint in the Southern District of
        California, for the purpose of serving as class representatives for the class of
  28    parents for purposes of this settlement.

                                                   -4-   UNOPPOSED MOTION FOR PRELIMINARY
                                                         APPROVAL OF PROPOSED SETTLEMENT
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3926 Page 5 of 63



    1   criminal prosecution under the government’s Zero-Tolerance Policy. The M.M.M.
    2   plaintiffs (and the proposed Settlement Class of other separated children like them)
    3   allege that, as a result, they were not given any opportunity to apply for asylum
    4   where their parent was subject to a final order of removal and elected to be
    5   reunified with their child, even following reunification with their parents.      In
    6   particular, the U.S. government took the position that a decision by parents on an
    7   “election form” to be reunified with their child for removal meant that the parent
    8   was waiving the child’s right to independently pursue a claim for asylum.
    9         The M.M.M. plaintiffs filed a class action complaint seeking injunctive relief
  10    on behalf of a putative class consisting of “all non-citizens under the age of 18 who
  11    were separated from their parents or guardians upon (or after) entry into the United
  12    States and who are, have been, or will be detained by the U.S. government at any
  13    time since January 1, 2018.” The Complaint alleged four causes of action arising
  14    under the Due Process Clause of the Fifth Amendment to the U.S. Constitution, 28
  15    U.S.C. § 1361, the Administrative Procedure Act, and 8 U.S.C. § 1252(e)(3).
  16          The M.M.M. complaint was originally filed in the U.S. District Court for the
  17    District of Columbia on July 27, 2018. Judge Friedman entered an order severing
  18    Counts I-III of the M.M.M. complaint and transferring those claims to this Court.
  19    Judge Friedman retained jurisdiction over Count IV because the D.C. District Court
  20    has exclusive jurisdiction over claims arising under 8 U.S.C. § 1252(e)(3). This
  21    Court subsequently entered a temporary restraining order, staying the removal of all
  22    putative class members and their parents pending a resolution of their preliminary
  23    injunction motion. In entering the order, the Court found that plaintiffs were likely
  24    to succeed on the merits because Section 235 of the INA, 8 U.S.C. § 1225, sets
  25    forth a “nondiscretionary duty” to provide a credible fear interview to any alien
  26    subject to expedited removal who indicates a fear of returning to their country of
  27    origin. The Court also rejected the government’s argument that plaintiffs’ rights to
  28    seek asylum or other protection from removal had been waived by their parents’
                                                -5-     UNOPPOSED MOTION FOR PRELIMINARY
                                                        APPROVAL OF PROPOSED SETTLEMENT
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3927 Page 6 of 63



    1   signing of the “election form.” The Court expressed its preliminary view that
    2   “Plaintiffs’ asylum claims would be more appropriately addressed under § 235
    3   since Plaintiffs are not truly ‘unaccompanied’ minors warranting removal
    4   proceedings under § 240,” but reserved final ruling on that issue. The Court
    5   directed the parties to “meet and confer and propose a solution—one that follows
    6   the law, and is equitable and reflective of ordered governance.” Id. Per the Court’s
    7   instructions, counsel for Defendants and the Ms. L., M.M.M., and Dora Plaintiffs
    8   met and conferred extensively over the ensuing four weeks.              After extensive
    9   negotiation, the parties reached final agreement on September 12, 2018 and
  10    attached their agreement to a joint status report filed the same day.
  11              c. Material Terms of the Proposed Settlement
  12          The first part of the proposed agreement contemplates certification of
  13    settlement classes of parents and children. The parent Settlement Class is defined
  14    as follows:
  15          All adult alien parents who entered the United States at or between
              designated ports of entry with their child(ren), and who, on or before the
  16          effective date of this agreement: (1) were detained in immigration custody by
              the DHS; (2) have a child who was or is separated from them by DHS and,
  17          on or after June 26, 2018, was housed in ORR custody, ORR foster care, or
              DHS custody, absent a determination that the parent is unfit or presents a
  18          danger to the child; and (3) have been (and whose child(ren) have been)
              continuously physically present within the United States since June 26, 2018,
  19          whether in detention or released. The class does not include alien parents
              with criminal histories or a communicable    disease, or those encountered in
  20          the interior of the United States. 3
  21    The class of children is defined as follows:
  22          All alien children who are under the age of 18 on the effective date of
              this agreement who: (1) entered the United States at or between
  23          designated ports of entry with an alien parent, and who were separated
              from their parents, on or before the effective date of this settlement
  24          agreement; (2) have been or will be reunified with that parent
              pursuant to the preliminary injunction issued by the Court in Ms. L v.
  25          U.S. Immigration and Customs Enforcement, No. 18-428 (S.D. Cal.
  26
        3
  27           In addition, references to “class” or “class member” in the Settlement
        Agreement include any parents who are not part of the Ms. L. class due to criminal
  28    history or communicable disease, but who the Court has ordered must be reunified.

                                                 -6-      UNOPPOSED MOTION FOR PRELIMINARY
                                                          APPROVAL OF PROPOSED SETTLEMENT
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3928 Page 7 of 63



    1          June 26, 2018); and (3) have been continuously physically present in
               the United States since June 26, 2018.
    2
        This section of the agreement provides significant benefits to the members of both
    3
        proposed classes. The procedural mechanisms vary depending on class members’
    4
        circumstances, and do not affect the right of Ms. L. class members to seek
    5
        reunification pursuant to the Court’s preliminary injunction during these processes.
    6
        In particular, the agreement provides for the following relief:
    7
            • For parent class members who have final expedited removal orders, USCIS
    8         will exercise its discretionary authority to sua sponte conduct a good faith, de
              novo review of the parent’s negative credible fear finding. For the limited
    9         purpose of this Agreement, the review process will include an opportunity to
              meet with an asylum officer for additional fact-gathering, and the parent will
  10          have the opportunity to present additional information    that was not provided
              during their original credible fear interview (CFI). 4 Children will be treated
  11          as the parents’ dependents under 8 C.F.R. § 208.30(b).
  12              o Based on that interview, USCIS may reconsider the parent’s negative
                    credible fear finding. If USCIS does so, both the parent and the child
  13                will be issued NTAs and placed into removal proceedings under
                    Section 240.
  14
                  o If USCIS does not reconsider the parent’s negative credible fear
  15                finding, USCIS will provide the child with a CFI. The parent will be
                    permitted to assist the child in the interview and offer testimony on the
  16                child’s behalf. If the child establishes a credible fear, then both the
                    child and the parent will be issued NTAs and placed into removal
  17                proceedings under Section 240, notwithstanding the parent’s negative
                    credible fear finding.
  18
            • For detained parents with reinstated removal orders, USCIS will exercise its
  19          discretionary authority to sua sponte conduct a good faith, de novo review of
              the parent’s negative reasonable fear finding. For the limited purpose of this
  20          Agreement, the review process will include an opportunity to meet with an
              asylum officer for additional fact-gathering, and the parent will have the
  21          opportunity to present additional information that was not provided during
              their original reasonable fear interview (RFI). The child will be, as described
  22          above, placed into expedited removal and screened for credible fear.
  23              o If the parent establishes that he or she can meet the reasonable fear
                    standard, the parent will be referred for withholding-only proceedings.
  24
  25    4
               For any review of a parent’s credible fear or reasonable fear finding, and for
  26    any credible fear interview provided to a member of the child class, counsel for the
        parent or counsel for the child, respectively, will be able to participate in that
  27    interview in person unless ICE determines in good faith that in-person participation
        would adversely affect facility security or operations. If in-person attendance is not
  28    possible, counsel will be able to participate telephonically.

                                                 -7-     UNOPPOSED MOTION FOR PRELIMINARY
                                                         APPROVAL OF PROPOSED SETTLEMENT
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3929 Page 8 of 63



    1            o Regardless of the parent’s ability to establish a reasonable fear upon
                   further review, the parent’s child will be provided a credible fear
    2              interview. The parent will be permitted to assist the child in the
                   interview and offer testimony on the child’s behalf. If the child
    3              establishes a credible fear, then the child will be issued an NTA and
                   placed into removal proceedings under Section 240. The parent will
    4              remain in withholding-only proceedings if the parent’s reasonable fear
                   finding is changed to positive.
    5
           • For children who are currently detained with their parents and whose parents
    6        have received a final order of removal after going through removal
             proceedings under Section 240, and the child is an arriving alien or was
    7        initially encountered within 14 days of entry and 100 miles of the border, the
             child will be placed into expedited removal and, if the child asserts, or has
    8        already asserted, an intention to apply for asylum or a fear of persecution or
             torture, either directly or through counsel, will be provided with the same
    9        credible fear process described above. If the child establishes a credible fear,
             the child will be issued an NTA and be placed into Section 240 proceedings,
  10         and the government will move to reopen the parent’s Section 240
             proceedings and consolidate them with the child’s proceedings.
  11
           • For children who have been reunited with their parents and are detained, ICE
  12         will either exercise its discretion to cancel any issued NTA or will file a joint
             motion to dismiss any pending immigration proceedings, and will, upon a
  13         finding that the child is an arriving alien or was initially encountered within
             14 days of entry and 100 miles of the border, initiate expedited removal
  14         proceedings against the child. If the child asserts, or has already asserted, an
             intention to apply for asylum or a fear of persecution or torture, the child will
  15         be referred to USCIS for a credible fear interview. For parents and children
             who have been released and were issued NTAs, such parents and children
  16         cannot be removed unless and until they receive final orders of removal after
             going through Section 240 removal proceedings.
  17
           • For parents and children who have been released, are not subject to a final
  18         order of removal, and are not in Section 240 proceedings, such parents and
             children can affirmatively apply for asylum, and USCIS will adjudicate the
  19         application regardless of whether an unfiled NTA exists.
  20       • If a child has received a final removal order prior to reunification, the
             government will join a motion to reopen the Section 240 proceedings if
  21         requested within 45 days of court approval of the agreement. Counsel for the
             plaintiffs and the government will work together in good faith to identify any
  22         such children within 15 days of approval of the agreement.
  23       • For children who have not been reunified, they will maintain their
             classification as “unaccompanied alien children” and will receive the various
  24         procedures to which they are entitled, unless and until they are reunified with
             their parent, at which point the procedures described in the proposed
  25         settlement will apply.
  26
              The second part of the agreement reflects the parties’ agreement with regard
  27
        to individuals who fit the parent class description as defined above, but have been
  28
                                                -8-      UNOPPOSED MOTION FOR PRELIMINARY
                                                         APPROVAL OF PROPOSED SETTLEMENT
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3930 Page 9 of 63



    1   removed from the United States, as well as the rights of members of the children
    2   class whose parents have been removed. 5 For those individuals, the parties’
    3   agreement is as follows:
    4       • The Agreement states that the government does not intend or agree to return
              any removed parent to the United States. For parents who were removed
    5         without their child, Plaintiffs’ counsel may raise with the government
              individual “rare and unusual” cases in which Plaintiffs’ counsel believes the
    6         return of a particular removed Ms. L class member may be warranted.
              Plaintiffs’ counsel will present any such cases, including all evidence they
    7         would like considered by the government within 30 days of court approval of
              the agreement. Defendants will provide a reply to any case presented by
    8         Plaintiffs within 30 days of receiving Plaintiffs’ request to consider the case.
    9       • For the children of removed parents who choose to remain in the United
              States and seek asylum or other protection from removal, the government
  10          will not oppose requests that the removed parent provide testimony or
              evidence telephonically or in writing in the child’s asylum or removal
  11          proceedings. In addition, ICE attorneys appearing in immigration court (1)
              will not object to the admission of documentary evidence (such as
  12          photocopied, scanned, or faxed documents) provided by the removed parent
              on the grounds that such documentary evidence does not bear an original
  13          signature or is not an original copy (ICE reserves the right to object based on
              other grounds), and (2) will not object to telephonic participation by the
  14          parent in the child’s Section 240 removal proceedings provided that the
              noncitizen (and his or her legal representative, if applicable) make
  15          appropriate motions to the immigration judge to permit telephonic testimony
              in advance of any merits hearing, that the alien is responsible for providing
  16          accurate contact information to permit the immigration judge to make contact
              with the parent, and that the parent’s unavailability and faulty connections or
  17          other technological impediments may not serve as the basis for delaying
              scheduled hearings.
  18
  19           If the proposed settlement becomes final, class members will be prohibited
  20    from pursuing “any other immigration- or asylum-related injunctive, declaratory, or
  21    equitable relief based on the allegations or claims made in any of the Ms. L,
  22    M.M.M., or Dora complaints filed in any court accruing as of the date this plan is
  23    approved by the Court, including statutory claims.” The proposed settlement does
  24    not release claims for money damages, nor does it release claims for injunctive,
  25    declaratory, or equitable relief that are not immigration- or asylum-related, or
  26
        5
  27     For purposes of this section of the Agreement, the class definitions are the same as
        described above, except that the requirements of continuous physical presence do
  28    not apply, since this section addresses removed parents.

                                                 -9-     UNOPPOSED MOTION FOR PRELIMINARY
                                                         APPROVAL OF PROPOSED SETTLEMENT
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3931 Page 10 of 63



    1   claims that are not based on the allegations made in the Ms. L, M.M.M., or Dora
    2   complaints.
    3   III.   LEGAL STANDARD
    4          The Ninth Circuit has a “strong judicial policy that favors settlements,
    5   particularly where complex class action litigation is concerned.” Class Plaintiffs v.
    6   Seattle, 955 F.2d 1268, 1276 (9th Cir. 1992). Under Rule 23(e) of the Federal
    7   Rules of Civil Procedure, a class action settlement that is binding on absent class
    8   members requires court approval. “Court approval requires a two-step process: (1)
    9   preliminary approval of the settlement; and (2) following a notice period to the
   10   class, final approval of the settlement at a fairness hearing.” Nwabueze v. AT&T
   11   Inc., 2013 U.S. Dist. LEXIS 169270 (N.D. Cal. Nov. 27, 2013). This case is at the
   12   first step. Accordingly, Plaintiffs move for an order preliminarily approving the
   13   settlement.
   14          As part of the preliminary approval process, the Court must “determine
   15   whether the class is proper for settlement purposes,” and, if so, preliminarily certify
   16   the class. Amchem Products, Inc. v. Windsor, 521 U.S. 591, 620 (1997). To
   17   support certification, a court must find each of Fed. R. Civ. P. 23(a)’s requirements
   18   (i.e. numerosity, commonality, typicality, and adequacy of representation) satisfied.
   19   In addition, the party seeking certification must show that the proposed class
   20   satisfies “one of the subsections of Rule 23(b)” – here, 23(b)(2), which “permits
   21   certification where ‘the party opposing the class has acted or refused to act on
   22   grounds that apply generally to the class, so that final injunctive relief or
   23   corresponding declaratory relief is appropriate respecting the class as a whole.’”
   24   Kamakahi v. Am. Soc’y for Reprod. Med., 305 F.R.D. 164, 175 (N.D. Cal. 2015)
   25   (quoting Fed. R. Civ. P. 23(b)(2)). In conducting the certification analysis, “a
   26   district court need not inquire whether the case, if tried, would present intractable
   27   management problems . . . for the proposal is that there be no trial.” Id. (citations
   28   omitted).
                                                - 10 -   UNOPPOSED MOTION FOR PRELIMINARY
                                                         APPROVAL OF PROPOSED SETTLEMENT
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3932 Page 11 of 63



    1          In deciding on preliminary approval, the court determines whether the
    2   proposed settlement warrants consideration by members of the class and a later, full
    3   examination by the court at a final approval hearing.        Manual for Complex
    4   Litigation (Fourth) § 13.14 at 173. This does not require the Court to perform a
    5   full-blown analysis of the settlement, but rather merely to determine whether the
    6   settlement falls “within the range of possible approval.” In re Tableware Antitrust
    7   Litig., 484 F. Supp. 2d 1078, 1080 (N.D. Cal. 2007).
    8   IV.    ANALYSIS
    9             a. The Requirements of Rule 23(a) Are Satisfied
   10          Rule 23(a) provides four baseline requirements for certifying a class:
   11   numerosity, commonality, typicality, and adequacy.      All four requirements are
   12   satisfied here.
   13          Numerosity. Rule 23(a)(1) requires the class to be “so numerous that joinder
   14   of all members is impracticable.” Fed. R. Civ. P. 23(a)(1). The plaintiff need not
   15   state the exact number of potential class members; nor is a specific minimum
   16   number required. Perez-Funez v. Dist. Dir., I.N.S., 611 F. Supp. 990, 995 (C.D.
   17   Cal. 1984); Arnold v. United Artists Theatre Circuit, Inc., 158 F.R.D. 439, 448
   18   (N.D. Cal. 1994). “[C]ourts have routinely found the numerosity requirement
   19   satisfied when the class comprises 40 or more members.” Kamakahi, 305 F.R.D. at
   20   183.   Moreover, where a plaintiff seeks injunctive and declaratory relief, the
   21   numerosity “requirement is relaxed and plaintiffs may rely on [] reasonable
   22   inference[s] arising from plaintiffs’ other evidence that the number of unknown and
   23   future members of [the] proposed []class . . . is sufficient to make joinder
   24   impracticable.” Arnott v. U.S. Citizenship & Immigration Servs., 290 F.R.D. 579,
   25   586 (C.D. Cal. 2012) (quoting Sueoka v. United States, 101 Fed. App’x 649, 653
   26   (9th Cir. 2004)).
   27          The numerosity requirement is easily satisfied for the Settlement Classes.
   28   The parent class includes hundreds of parents. Cf. Dkt. No. 82 at 8 n. 7. The child
                                               - 11 -   UNOPPOSED MOTION FOR PRELIMINARY
                                                        APPROVAL OF PROPOSED SETTLEMENT
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3933 Page 12 of 63



    1   class is necessarily at least as large because it includes the children of all parents
    2   who are in the parent classes.      Both Settlement Classes therefore satisfy the
    3   numerosity requirement.
    4         Commonality. The second element of Rule 23(a) requires the existence of
    5   “questions of law or fact common to the class[.]”         Fed. R. Civ. P. 23(a)(2).
    6   Commonality is satisfied where the plaintiff alleges the existence of a “common
    7   contention” that is “capable of classwide resolution[.]” Wal-Mart Stores, Inc. v.
    8   Dukes, 564 U.S. 338, 350 (2011).        The commonality requirement has “‘been
    9   construed permissively,’ and ‘[a]ll questions of fact and law need not be common to
   10   satisfy the rule.’” Ellis v. Costco Wholesale Corp., 657 F.3d 970, 981 (9th Cir.
   11   2011) (quoting Hanlon v. Chrysler Corp., 150 F.3d 1011, 1019 (9th Cir. 1998)).
   12   Indeed, “commonality only requires a single significant question of law or fact[,]”
   13   Mazza v. Am. Honda Motor Co., Inc., 666 F.3d 581, 589 (9th Cir. 2012) (citing
   14   Dukes, 564 U.S. at 359), and that is particularly so where a suit “challenges a
   15   system-wide practice or policy that affects all of the putative class members.”
   16   Armstrong v. Davis, 275 F.3d 849, 868 (9th Cir. 2001).
   17         The proposed Settlement Classes present claims that raise common questions
   18   of fact and law. With respect to the parent classes, the claims raise the common
   19   question of whether separation of parents and children at the border deprived those
   20   individuals of a meaningful opportunity to pursue asylum claims, in violation of the
   21   Due Process Clause of the Fifth Amendment and other federal laws.6 This claim is
   22   common to all parent class members, and this Court previously found that due
   23   process claims arising from the separation raise common questions sufficient to
   24   satisfy the commonality requirement.      See Dkt. No 82 at 12:5-13:16 (quoting
   25
   26   6
         In Dora v. Sessions, 18-cv-1938 (D.D.C. 2018), these parents alleged that they
   27   were deprived of meaningful access to apply for asylum, in violation of due
        process, the Rehabilitation Act (29 U.S.C. § 701), the Administration Procedure
   28   Act, and the Immigration and Nationality Act.

                                                - 12 -   UNOPPOSED MOTION FOR PRELIMINARY
                                                         APPROVAL OF PROPOSED SETTLEMENT
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3934 Page 13 of 63



    1   Parsons v. Ryan, 754 F.3d 657, 678 (9th Cir. 2014) (“‘[P]olicies and practices are
    2   the ‘glue’ that holds together the putative class . . .; either each of the policies and
    3   practices is unlawful as to every inmate or it is not. That inquiry does not require us
    4   to determine the effect of those policies and practices upon any individual class
    5   member (or class members) or to undertake any other kind of individualized
    6   determination.’”)). As the Court acknowledged in its prior class certification Order
    7   in Ms. L., the reasoning in Parsons is applicable to the current matter. As a result,
    8   the due process claims are sufficiently common to satisfy Rule 23(a)(2)’s
    9   permissive standard regarding commonality. See Mazza v. Am. Honda Motor Co.,
   10   Inc., 666 F.3d 581, 589 (9th Cir. 2012) (citing Dukes, 564 U.S. at 359).
   11         Likewise, the central legal question presented by the claims of the child class
   12   is whether the Government’s separation of parents and children – and removal of
   13   the parent and child together following reunification without providing the child
   14   with an independent opportunity to apply for asylum– violated the Due Process
   15   Clause of the Fifth Amendment and other federal laws. Thus, the common legal
   16   questions include: (1) whether class members can be removed before receiving an
   17   opportunity to seek asylum or otherwise assert defenses to removal, (2) whether
   18   their parents can and did waive their rights to seek asylum, (3) what process, if any,
   19   is due prior to removal, and (4) whether class members have a right to be
   20   accompanied by their parent as they go through that process. Commonality is
   21   therefore satisfied. Cf. Parsons, 754 F.3d at 678 (finding commonality and noting
   22   “although a presently existing risk may ultimately result in different future harm for
   23   different inmates—ranging from no harm at all to death—every inmate suffers
   24   exactly the same constitutional injury when he is exposed to a single statewide
   25   ADC policy or practice that creates a substantial risk of serious harm.”).
   26         Typicality. The next requirement of Rule 23(a) is typicality, which focuses
   27   on the relationship of facts and issues between the class and its representatives.
   28   “[R]epresentative claims are ‘typical’ if they are reasonably co-extensive with those
                                                 - 13 -   UNOPPOSED MOTION FOR PRELIMINARY
                                                          APPROVAL OF PROPOSED SETTLEMENT
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3935 Page 14 of 63



    1   of absent class members; they need not be substantially identical.” Hanlon, 150
    2   F.3d at 1020. “The test of typicality is whether other members have the same or
    3   similar injury, whether the action is based on conduct which is not unique to the
    4   named plaintiffs, and whether other class members have been injured by the same
    5   course of conduct.” Hanon v. Dataproducts Corp., 976 F.2d 497, 508 (9th Cir.
    6   1992) (citation and internal quotation marks omitted). The typicality requirement
    7   will occasionally merge with the commonality requirement. See Parsons, 754 F.3d
    8   at 687.
    9         The typicality requirement is met for the parent class. This Court previously
   10   found the typicality element was satisfied for the parent classes because: (1) the
   11   named plaintiffs and absent class members were subject to the same practice –
   12   family separation; (2) the due process claims raised by the plaintiffs and the absent
   13   class members were the same; and (3) the plaintiffs and absent class members
   14   suffered the same or similar injury. See Dkt. No. 82 at 14:8-18. Just as with the
   15   issues raised by the named plaintiffs in Ms. L., the proposed named plaintiffs 7 and
   16   Settlement Class members share a set of legal claims – that the parent class
   17   members were deprived of a meaningful opportunity to pursue asylum or other
   18   protection from removal. Similarly, the alleged injury – denial of the named
   19   plaintiffs’ Settlement Class members’ right to a meaningful opportunity to pursue
   20   asylum procedures or other protection from removal – is the same for all class
   21   members. Accordingly, the typicality requirement is met.
   22         The typicality requirement is also met for the child class, because the claims
   23   of the M.M.M. plaintiffs are “reasonably co-extensive” with the claims of members
   24   of the Settlement Class. As noted above, all members of the proposed Settlement
   25   Class were separated from their parents and were subsequently subject to
   26
        7
   27    For purposes of this Motion, the named plaintiffs include individuals from the
        Dora action who have been or will be added to the Ms. L action by way of an
   28   amended complaint in the Southern District of California.

                                               - 14 -   UNOPPOSED MOTION FOR PRELIMINARY
                                                        APPROVAL OF PROPOSED SETTLEMENT
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3936 Page 15 of 63



    1   reunification with their parents, leaving their ability to seek asylum in doubt to the
    2   extent their parents had received any removal order during the period of separation
    3   and selected the option of being reunified via an “election form.”              All class
    4   members thus were at risk of the same or similar injury (i.e., being removed
    5   without an opportunity to seek asylum). Because the action is not based on conduct
    6   unique to the named plaintiffs, and because all class members were subject to the
    7   same course of conduct, typicality is satisfied for the child class.
    8         Adequacy. The final requirement of Rule 23(a) is adequacy. Rule 23(a)(4)
    9   requires a showing that “the representative parties will fairly and adequately protect
   10   the interests of the class.” Fed. R. Civ. P. 23(a)(4). The adequacy requirement is
   11   satisfied “if the proposed representative plaintiffs do not have conflicts of interest
   12   with the proposed class and are represented by qualified and competent counsel.”
   13   Kamakahi, 305 F.R.D. at 183. Class counsel are deemed qualified when they can
   14   establish their experience in previous class actions and cases involving the same
   15   area of law. Lynch v. Rank, 604 F. Supp. 30, 37 (N.D. Cal. 1984), aff’d 747 F.2d
   16   528 (9th Cir. 1984), amended on reh’g, 763 F.2d 1098 (9th Cir. 1985).
   17         Regarding the parent settlement class, proposed class counsel are attorneys
   18   from a prominent law firm and with expertise in class actions, together with
   19   attorneys from non-profit organizations that specialize in civil rights and
   20   immigration law. See Ex. 69 (Decl. of Wilson Barmeyer); Ex. 70 (Decl. of Sirine
   21   Shebaya); Ex. 71 (Decl. of Simon Sandoval-Moshenberg).                 Collectively, these
   22   attorneys have extensive background in litigating class actions, and have extensive
   23   experience in the underlying issues of immigration law, constitutional law, and
   24   administrative law. See id. Likewise, the proposed named plaintiffs will fairly and
   25   adequately protect the interests of the proposed class. Named plaintiffs’ interests
   26   are aligned with the remaining putative class. Plaintiffs have alleged—on behalf of
   27   themselves and the class—that the family separation impacted their ability to
   28   meaningfully pursue asylum rights.
                                                 - 15 -   UNOPPOSED MOTION FOR PRELIMINARY
                                                          APPROVAL OF PROPOSED SETTLEMENT
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3937 Page 16 of 63



    1         As discussed above, there is a separate parent class identified in the
    2   Agreement consisting of the same parent class definition, except that the
    3   requirements of continuous physical presence in the United States do not apply. All
    4   parent classes are sub-classes of the certified Ms. L. class. Class counsel for the Ms.
    5   L. Plaintiffs will continue to act as class counsel for the reunification claims for all
    6   parents, including the reunification claims of this separate parent subclass.
    7         Regarding the child class, proposed class counsel are attorneys from a
    8   prominent law firm with expertise in class actions who have been working closely
    9   with attorneys from non-profit organizations that specialize immigration law and in
   10   representing individuals and families in immigration proceedings. Ex. 72 (Decl. of
   11   Justin Bernick).    Collectively, these attorneys have extensive background in
   12   litigating class actions, and have extensive experience in the underlying issues of
   13   immigration law, constitutional law, and administrative law. Id. The attorneys
   14   have prosecuted the M.M.M. case vigorously on behalf of the proposed class,
   15   pursuing the interests of M.M.M. plaintiffs and class members in securing
   16   injunctive relief that will allow them to pursue asylum with the assistance of their
   17   parents. Cf. Walters v. Reno, 145 F.3d 1032, 1046 (9th Cir. 1998) (adequacy
   18   satisfied when “the district court specifically found that the attorneys for the class
   19   representatives were well qualified and that the class representatives themselves
   20   were adequate because they were not antagonistic to the interests of the class and
   21   were ‘interested and involved in obtaining relief.’”). In addition, the interests of the
   22   M.M.M. named plaintiffs and the child class are aligned. All class members,
   23   including the M.M.M. plaintiffs, have been subjected to a similar course of conduct
   24   and have a strong interest in (1) securing meaningful access to asylum procedures,
   25   and (2) securing their parents’ assistance with those procedures. That is exactly the
   26   interest the M.M.M. plaintiffs have represented in this case.
   27             b. The Requirements of Rule 23(b)(2) Are Satisfied
   28         Having analyzed the requirements of Rule 23(a), the next issue is whether
                                                 - 16 -   UNOPPOSED MOTION FOR PRELIMINARY
                                                          APPROVAL OF PROPOSED SETTLEMENT
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3938 Page 17 of 63



    1   Plaintiffs have shown that at least one of the requirements of Rule 23(b) is met.
    2   Amchem Products, Inc. v. Windsor, 521 U.S. 591, 614-15 (1997). Under Rule
    3   23(b)(2), class certification may be appropriate where the defendant “has acted or
    4   refused to act on grounds that apply generally to the class, so that final injunctive
    5   relief or corresponding declaratory relief is appropriate respecting the class as a
    6   whole.” Parsons, 754 F.3d at 674. “That inquiry does not require an examination
    7   of the viability or bases of the class members’ claims for relief, does not require
    8   that the issues common to the class satisfy a Rule 23(b)(3)-like predominance test,
    9   and does not require a finding that all members of the class have suffered identical
   10   injuries.” Id. at 688.
   11         Thus, “Rule 23(b)(2)‘s requirement that a defendant have acted consistently
   12   towards the class is plainly more permissive than 23(b)(3)’s requirement that
   13   questions common to the class predominate over individual issues.” Pecover v.
   14   Elec. Arts Inc,, 2010 U.S. Dist. LEXIS 140632, at *40 (N.D. Cal. Dec. 21, 2010).
   15   It is “‘almost automatically satisfied in actions primarily seeking injunctive relief.’”
   16   Gray v. Golden Gate Nat’l Rec. Area, 279 F.R.D. 501, 520 (N.D. Cal. 2011)
   17   (quoting Baby Neal for and by Kanter v. Casey, 43 F.3d 48, 58 (3rd Cir. 1994)).
   18   Moreover, it is settled that “[e]ven if some class members have not been injured by
   19   the challenged practice, a class may nevertheless be appropriate” under 23(b)(2).
   20   Walters, 145 F.3d at 1047.
   21         Rule 23(b)(2) is met here for the proposed classes.           Both the M.M.M.
   22   plaintiffs and the Ms. L and Dora plaintiffs have sought relief from Defendants’
   23   policies that resulted in family separation, which were applied to the classes as a
   24   whole, and which they contend denied plaintiffs and class members with a
   25   reasonable opportunity to pursue asylum or other protection from removal prior to
   26   removal. Defendants thus acted on grounds that “apply generally to the class.”
   27   Through litigation in M.M.M. and Ms. L/Dora, Plaintiffs sought to enjoin the
   28   government from further unlawful interference with Plaintiffs’ and the absent class
                                                 - 17 -   UNOPPOSED MOTION FOR PRELIMINARY
                                                          APPROVAL OF PROPOSED SETTLEMENT
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3939 Page 18 of 63



    1   members right to meaningfully pursue asylum or other protection from removal,
    2   and the proposed settlement plan resolves these claims for the class “as a whole” by
    3   seeking to restore each class member to a position that reasonably approximates the
    4   position each class member would have occupied but for the Defendants’ conduct.
    5             c. The Proposed Settlement Falls Within the Range of Possible
    6                Approval
    7         As explained above, once the Court determines that the proposed classes
    8   meet the requirements of Rule 23(a) and Rule 23(b)(2), it must determine whether
    9   the proposed settlement warrants consideration by members of the class and full
   10   examination by the court at a final approval hearing.         Manual for Complex
   11   Litigation (Fourth) § 13.14 at 173.      “Preliminary approval of a settlement is
   12   appropriate if ‘the proposed settlement appears to be the product of serious,
   13   informed, non-collusive negotiations, has no obvious deficiencies, does not
   14   improperly grant preferential treatment to class representatives or segments of the
   15   class, and falls within the range of possible approval.’” Lilly v. Jamba Juice Co.,
   16   No. 13-cv-02998-JST, 2015 U.S. Dist. LEXIS 34498, at *18 (N.D. Cal. Mar. 18,
   17   2015) (citations omitted). In considering whether the settlement falls within the
   18   range of possible approval, courts look to “plaintiffs’ expected recovery balanced
   19   against the value of the settlement offer,” as well as the “risk and [ ] anticipated
   20   expense and complexity of further litigation.” Id. The proposed settlement easily
   21   satisfies this requirement.
   22         First, the Agreement is the product of hard-fought, non-collusive negotiations
   23   between the government and the M.M.M., Dora, and Ms. L plaintiffs. Prior to those
   24   negotiations, the M.M.M. plaintiffs had vigorously litigated a motion for TRO in
   25   two different jurisdictions (D.D.C. and S.D. Cal.) and a motion for preliminary
   26   injunction in one (D.D.C.). The parties engaged in significant briefing on the
   27   merits, including the issue of jurisdiction, with the government hotly contesting the
   28   court’s jurisdiction to hear the M.M.M. plaintiffs’ claims or award the requested
                                               - 18 -   UNOPPOSED MOTION FOR PRELIMINARY
                                                        APPROVAL OF PROPOSED SETTLEMENT
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3940 Page 19 of 63



    1   relief. This litigation, and the views expressed by this Court and Judge Friedman,
    2   informed those arm’s-length negotiations.
    3         Moreover, when considering a proposed settlement, “the value of the
    4   assessment of able counsel negotiating at arm’s length cannot be gainsaid.” Reed v.
    5   Gen. Motors Corp., 703 F.2d 170, 175 (5th Cir. 1983). Here, counsel for all parties
    6   are well versed in class actions and immigration law and are fully capable of
    7   weighing the facts, law, and risks of continued litigation. Thus, “experienced
    8   counsel on both sides, each with a comprehensive understanding of the strengths
    9   and weaknesses of each party’s respective claims and defenses, negotiated this
   10   settlement over an extended period of time.” Tableware, 484 F. Supp. 2d at 1080.
   11   No evidence suggests the proposed settlement is collusive and, indeed, the
   12   extensive negotiation process would disprove any such claim.
   13         Additionally, the “substantive fairness and adequacy of the settlement
   14   confirms this view of the fair procedures used to reach the settlement.” Tableware,
   15   484 F. Supp. 2d at 1080.       The proposed settlement would provide fair and
   16   meaningful procedures for the government to consider any claims of fear of return
   17   made by parents and children who were separated. Under the proposed settlement,
   18   members of the parent class who are still in the United States and who initially
   19   received a negative finding related to their claims of fear will have an opportunity
   20   for de novo review of their cases, with the opportunity to present testimony and
   21   new evidence and the potential opportunity to pursue asylum or other protection
   22   from removal as a family unit. This is significant and meaningful relief compared
   23   to what was sought in Ms. L and Dora v. Sessions, 18-cv-1938 (D.D.C. 2018), and
   24   what could have been achieved in litigation. Similarly, the proposed settlement
   25   ensures that all members of the M.M.M. Class – children who were separated from
   26   their parents – will have an opportunity to pursue asylum or other protection from
   27   removal with the participation of a parent. This is relief that would not have been
   28   achieved but for the M.M.M. litigation. Importantly, the settlement also “protects
                                               - 19 -   UNOPPOSED MOTION FOR PRELIMINARY
                                                        APPROVAL OF PROPOSED SETTLEMENT
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3941 Page 20 of 63



    1   the rights of class members by ensuring that class members retain their individual
    2   damages claims.” Lilly v. Jamba Juice Co., 2015 U.S. Dist. LEXIS 58451 (N.D.
    3   Cal. May 1, 2015).
    4         Further litigation would have presented significant risks and burdens to both
    5   sides. Defendants have pressed complex jurisdictional and procedural defenses,
    6   contested the merits of Plaintiffs’ claims, and heavily disputed whether Plaintiffs’
    7   requested relief is an appropriate remedy for the harms alleged.            Given the
    8   statements of this Court and Judge Friedman regarding these issues, Plaintiffs
    9   would have assumed a degree of risk if they continued litigating these claims.
   10         In contrast, the proposed settlement provides significant, meaningful, and
   11   certain relief to members of both proposed classes, and does so within a fast time
   12   period. The Plaintiff Classes are vulnerable parents and children, many of whom
   13   are subject to final removal orders. As a result, the Plaintiff Classes have a powerful
   14   interest in obtaining the relief the Agreement affords. In addition, many members of
   15   the Plaintiff Classes are currently detained, and have a particular interest in
   16   obtaining finality in their removal proceedings and to avoid prolonging their
   17   custody. Moreover, the proposed settlement was also a result of a detailed and
   18   intensive negotiation process, involving many stakeholders on both sides, and after
   19   hard-fought litigation in both the Ms. L and M.M.M. cases. By any measure, it is
   20   sufficiently fair to warrant preliminary approval.
   21               d. The Proposed Notice Form and Notice Plan is Appropriate
   22         The parties have agreed to provide notice to the Settlement Classes through
   23   several methods. Unless otherwise indicated, notice will be provided by October
   24   12, 2018.
   25         First, the parties propose that counsel for Settlement Class members will
   26   provide direct notice to the non-detained Settlement Class members who are within
   27   the United States by providing them with the attached notice form in English and
   28   Spanish and obtaining any waiver as appropriate. Defendants will provide counsel
                                                - 20 -   UNOPPOSED MOTION FOR PRELIMINARY
                                                         APPROVAL OF PROPOSED SETTLEMENT
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3942 Page 21 of 63



    1   for Settlement Class members with any known contact information for all non-
    2   detained Settlement Class members. 8
    3         Second, because many of the Settlement Class members are or recently have
    4   been represented by counsel in connection with their immigration proceedings,
    5   Plaintiffs’ counsel will coordinate the dissemination of the attached notice form and
    6   the Agreement via electronic mail to list-serves and other electronic locations where
    7   the notice is reasonably likely to be observed by class members’ counsel. Notice
    8   will be disseminated within 48 hours of the Court’s preliminary approval of the
    9   proposed settlement. The list-serves and other electronic locations include:
   10            • The Association of Pro Bono Counsel list-serve.9
   11            • The     Association of      Pro   Bono   Counsel’s    password-protected
   12               SalesForce site. 10
   13            • A private list-serve of organizations and individuals who have been
   14               providing legal and other services to individuals affected by family
   15               separation. 11
   16         Third, Plaintiffs’ counsel will disseminate the attached notice and the
   17   Agreement directly to legal services providers (“LSPs”) that subcontract with the
   18   Vera Institute of Justice to provide legal services to unaccompanied alien children
   19
   20
        8
   21          The parties continue to discuss which party will bear the costs of notice and
        will raise the issue with the Court during the status conference scheduled for
   22   October
        9
                 9, 2018 if they are unable to reach agreement by that time.
               The Association of Pro Bono Counsel is an organization of over 200
   23   attorneys and practice group managers who administer pro bono practices in over
        100 of the world’s largest law firms. The Association includes a network of
   24   attorneys who are attempting to make contact with, and provide legal services for,
        reunified families who have been released and are residing in their geographic area.
   25   Plaintiffs’
        10
                    counsel will disseminate the notice and Agreement to the list-serve.
               Plaintiffs’ counsel will post the notice and Agreement to the password
   26   protected SalesForce site.
        11
               Manoj Govindaiah, Director of Family Detention at RAICES, will
   27   disseminate the notice and Agreement to the private list-serve. RAICES is a
        nonprofit organization that provides legal services to immigrant families in Texas,
   28   including families detained at the family residential center in Karnes, Texas.

                                                - 21 -   UNOPPOSED MOTION FOR PRELIMINARY
                                                         APPROVAL OF PROPOSED SETTLEMENT
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3943 Page 22 of 63



    1   and detained adults and children.12 Notice will be disseminated within 48 hours of
    2   the Court’s preliminary approval of the proposed settlement. The 35 LSPs that
    3   subcontract with the Vera Institute of Justice are:
    4             • Al Justice
    5             • Ayuda
    6             • Cabrini
    7             • CAIR Coalition
    8             • Central American Resource Center (CARECEN)
    9             • Casa Cornelia Law Center
   10             • Catholic Charities, Archdiocese of New Orleans (CCANO)
   11             • Catholic Charities of Baltimore (Esperanza Center)
   12             • Catholic Charities Community Services New York (CCCS-NY)
   13             • Catholic Charities, Archdiocese of Washington (CCDC)
   14             • Charlotte Immigration Law Firm (CILF)
   15             • Catholic Legal Services, Archdiocese of Miami (CLS Miami)
   16             • Connecticut Legal Services (CTLS)
   17             • Diocesan Migrant & Refugee Services, Inc. (DMRS)
   18             • Erie County Bar Association, Volunteer Lawyers Project (ECBA-
   19                VLP)
   20             • Florence Immigrant and Refugee Rights Project (FIRRP)
   21             • Hebrew Immigrant Aid Society Pennsylvania (HIAS PA)
   22             • Human Rights Initiative (HRI)
   23             • Hogar (Catholic Charities, Diocese of Arlington)
   24             • Immigrant Legal Advocacy Project (ILAP)
   25             • Immigration Counseling Services
   26
        12
   27          Notice to these legal services providers will be disseminated by Plaintiffs’
        counsel via electronic mail. The Vera Institute of Justice has provided at least one
   28   point of contact at each LSP.

                                                - 22 -    UNOPPOSED MOTION FOR PRELIMINARY
                                                          APPROVAL OF PROPOSED SETTLEMENT
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3944 Page 23 of 63



    1            • Immigrant Defenders Law Center (IDLC/ImmDef)
    2            • Jewish Family and Community Services of Pittsburgh (JFCSP)
    3            • Kids in Need of Defense (KIND)
    4            • Latino Memphis
    5            • Legal Services for Children (LSC)
    6            • Legal Services of New Jersey (LSNJ)
    7            • Mid-South Immigration Advocates Memphis (MIA Memphis)
    8            • Michigan Immigrant Rights Center (MIRC)
    9            • National Immigrant Justice Center (NIJC)
   10            • ProBAR
   11            • Public Counsel
   12            • Refugee and Immigrant Center for Education and Legal Services
   13                (RAICES)
   14            • YMCA International
   15         Fourth, Plaintiffs’ counsel will disseminate the attached notice and
   16   Agreement to a list of over 100 legal services organizations that provide direct
   17   representation to aliens in connection with immigration proceedings, a subset of
   18   which previously identified themselves as having capacity to represent reunited
   19   families who have been released. 13 See Ex. 73. The list of organizations was
   20   compiled in part by the Vera Institute of Justice, Kids in Need of Defense (KIND),
   21   and the American Bar Association, and in part by Plaintiffs’ counsel. Notice will
   22   be disseminated within 48 hours of the Court’s preliminary approval of the
   23   proposed settlement. There is some overlap between this list of organizations and
   24   the 35 LSPs listed above, though it is uncertain how many of these organizations
   25   have actually undertaken representation of any reunified families.
   26
   27   13
               Notice to these organizations will be disseminated by Plaintiffs’ counsel via
   28   electronic mail.

                                                - 23 -   UNOPPOSED MOTION FOR PRELIMINARY
                                                         APPROVAL OF PROPOSED SETTLEMENT
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3945 Page 24 of 63



    1         Fifth, organizations working at the family residential centers at Karnes and
    2   Dilley, Texas where reunified families are detained will hand deliver notices to
    3   Settlement Class members in English or Spanish. 14 Notices can be delivered to
    4   Settlement Class members within 48 hours of preliminary approval of this
    5   agreement. Defendants will provide Plaintiffs with a list of all Settlement Class
    6   members who are currently detained in Karnes and Dilley in order to effectuate this
    7   notice.
    8         The parties have engaged in extensive outreach to interested persons and
    9   organizations as part of the process of reaching the Agreement, and have had ample
   10   communication with these interested persons and organizations since the
   11   Agreement was reached. The proposed notice plan easily satisfies the Advisory
   12   Committee’s standards for effecting class notice under Rule 23(b)(2) of the Federal
   13   Rules of Civil Procedure. 15 Moreover, the content of the proposed notice form is
   14   appropriate. The form explains the basis of the lawsuits, the contours of the
   15   Settlement Classes, the relief to which Settlement Class members are entitled, the
   16   rights of Settlement Class members (including the right to object), and the date for
   17   submitting such objections and for the fairness hearing. See, e.g., Stott v. Capital
   18   Fin. Servs., Inc., 277 F.R.D. 316, 342 (N.D. Tex. 2011) (notice was appropriate
   19   under Rule 23(c)(2)(A) where, as here, it “clearly provided the nature of the action,
   20   the definition of the Settlement Class, the terms of the settlement, the class
   21
        14
   22          The organization that works at Karnes is RAICES. The organization that
        works at Dilley is the CARA Family Detention Pro Bono Project. Representatives
   23   from both organizations have committed to carrying out this portion of the notice
        plan.
        15
   24          “When the court does direct certification notice in a (b)(1) or (b)(2) class
        action, the discretion and flexibility established by subdivision (c)(2)(A) extend to
   25   the method of giving notice. Notice facilitates the opportunity to participate. Notice
        calculated to reach a significant number of class members often will protect the
   26   interests of all. Informal methods may prove effective. A simple posting in a place
        visited by many class members, directing attention to a source of more detailed
   27   information, may suffice. The court should consider the costs of notice in relation to
        the probable reach of inexpensive methods.” Fed. R. Civ. P. 23(c)(2) (2003
   28   Advisory Committee Notes).

                                                - 24 -   UNOPPOSED MOTION FOR PRELIMINARY
                                                         APPROVAL OF PROPOSED SETTLEMENT
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3946 Page 25 of 63



    1   members’ options, including the fact that they could not exclude themselves, the
    2   claims, defenses, and the procedures surrounding the settlement;” “Class members
    3   were further provided with the date of the fairness hearing and were given the
    4   opportunity to object to the settlement, which was described in clear terms;” and
    5   “[t]he scope of the class and effect of the Court’s potential approval of the
    6   settlement were clearly explained to the recipients of the notice”).
    7   V.    CONCLUSION
    8         For the foregoing reasons, Plaintiffs respectfully request that the Court enter
    9   the attached proposed order preliminarily approving the Agreement, preliminarily
   10   certifying the proposed Settlement Classes, and approving the proposed notice form
   11   and notice plan.
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                - 25 -   UNOPPOSED MOTION FOR PRELIMINARY
                                                         APPROVAL OF PROPOSED SETTLEMENT
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3947 Page 26 of 63



    1   October 5, 2018                       Respectfully Submitted,
    2                                         /s/ Lee Gelernt
                                              Lee Gelernt
    3                                         Judy Rabinovitz
                                              Anand Balakrishnan
    4                                         Stephen Kang
                                              Spencer Amdur
    5                                         Daniel Galindo
                                              AMERICAN         CIVIL    LIBERTIES
    6                                         UNION FOUNDATION
                                              125 Broad St.
    7                                         18th Floor
                                              New York, NY 10004
    8                                         T: (212) 549-2660
                                              F: (212) 549-2654
    9                                         lgelernt@aclu.org
                                              jrabinovitz@aclu.org
   10                                         abalakrishnan@aclu.org
                                              skang@aclu.org
   11                                         samdur@aclu.org
                                              dgalindo@aclu.org
   12
                                              Proposed Class Counsel For Removed
   13                                         Parents
   14                                         Michael Maddigan
                                              (Cal. Bar No. 163450)
   15                                         1999 Avenue of the Stars, Suite 1400
                                              Los Angeles, CA 90067
   16                                         Telephone: (310) 785-4727
                                              Facsimile: (310) 785-4601
   17                                         michael.maddigan@hoganlovells.com
   18                                         Justin W. Bernick*
                                              Zachary W. Best*
   19                                         T. Clark Weymouth*
                                              555 Thirteenth Street, NW
   20                                         Washington, DC 20004
                                              Telephone: (202) 637-5600
   21                                         Facsimile: (202) 637-5910
                                              justin.bernick@hoganlovells.com
   22                                         t.weymouth@hoganlovells.com
                                              zachary.best@hoganlovells.com
   23
                                              Oliver J. Armas*
   24                                         Ira M. Feinberg (Cal. Bar No. 064066)
                                              875 Third Avenue
   25                                         New York, NY 10022
                                              Telephone: (212) 918-3000
   26                                         Facsimile: (212) 918-3100
                                              oliver.armas@hoganlovells.com
   27                                         ira.feinberg@hoganlovells.com
   28                                         Katherine A. Nelson*
                                           - 26 -   UNOPPOSED MOTION FOR PRELIMINARY
                                                    APPROVAL OF PROPOSED SETTLEMENT
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3948 Page 27 of 63



    1                                         1601 Wewatta Street, Suite 900
                                              Denver, CO 80202
    2                                         Telephone: (303) 899-7300
                                              Facsimile: (303) 899-7333
    3                                         katherine.nelson@hoganlovells.com
    4                                         Haley K. Costello Essig*
                                              Park Place II, Ninth Floor
    5                                         7930 Jones Branch Drive
                                              McLean, VA 22102-3302
    6                                         Telephone: (703) 610-6100
                                              Facsimile: (703) 610-6200
    7                                         haley.essig@hoganlovells.com
    8                                         *Admitted pro hac vice
    9                                         Proposed Class Counsel for Child Class
   10                                         Aaron M. Olsen
                                              Haeggquist and Eck LLP
   11                                         225 Broadway, Ste 2050
                                              San Diego, CA 92101
   12                                         phone: 619.342.8000
                                              fax: 619.342.7878
   13                                         aarono@haelaw.com
   14                                         Wilson G. Barmeyer**
                                              EVERSHEDS SUTHERLAND (US)
   15                                         LLP
                                              700 Sixth Street NW, Suite 700
   16                                         Washington, DC 20001
                                              (202) 383-0100
   17                                         (202) 637-3593 (facsimile)
                                              wilsonbarmeyer@eversheds-
   18                                         sutherland.com
   19                                         John H. Fleming**
                                              EVERSHEDS SUTHERLAND (US)
   20                                         LLP
                                              999 Peachtree Street NE, Suite 2300
   21                                         Atlanta, GA 30309
                                              (404) 853-8000
   22                                         (404) 853-8806 (facsimile)
                                              johnfleming@eversheds-sutherland.com
   23
                                              Sirine Shebaya**
   24                                         Johnathan Smith**
                                              MUSLIM ADVOCATES
   25                                         P.O. Box 34440
                                              Washington, D.C. 20043
   26                                         (202) 897-2622
                                              (202) 508-1007 (facsimile)
   27                                         sirine@muslimadvocates.org
                                              johnathan@muslimadvocates.org
   28
                                           - 27 -   UNOPPOSED MOTION FOR PRELIMINARY
                                                    APPROVAL OF PROPOSED SETTLEMENT
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3949 Page 28 of 63



    1                                         Simon Y. Sandoval-Moshenberg**
                                              Sophia Gregg**
    2                                         LEGAL AID JUSTICE CENTER
                                              6066 Leesburg Pike, Suite 520
    3                                         Falls Church, VA 22041
                                              (703) 778-3450
    4                                         (703) 778-3454 (facsimile)
                                              simon@justice4all.org
    5                                         sophia@justice4all.org
    6                                         ** Pro hac vice admission applications
                                              forthcoming
    7
                                              Proposed Class Counsel for Parent
    8                                         Class
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                           - 28 -   UNOPPOSED MOTION FOR PRELIMINARY
                                                    APPROVAL OF PROPOSED SETTLEMENT
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3950 Page 29 of 63



    1                            CERTIFICATE OF SERVICE
    2
    3          I hereby certify that I filed the foregoing UNOPPOSED MOTION FOR
    4   CLASS CERTIFICATION AND PRELIMINARY APPROVAL OF CLASS
    5   SETTLEMENT, with the Clerk of the Court through the ECF system on October 5
    6   2018. This system provided a copy to and effected service of this document on all
    7   parties.
    8 Dated:       October 5, 2018              ACLU IMMIGRANTS’ RIGHTS
                                                PROJECT
    9
   10
                                                By:      /s/ Lee Gelernt
   11                                                  Lee Gelernt
   12                                                  Attorney for Plaintiffs

   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                              - 29 -      UNOPPOSED MOTION FOR PRELIMINARY
                                                          APPROVAL OF PROPOSED SETTLEMENT
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3951 Page 30 of 63



    1              Ms. L. et al., v. U.S. Immigration and Customs Enforcement, et al.
    2
         EXHIBITS TO UNOPPOSED MOTION FOR PRELIMINARY APPROVAL
    3     OF PROPOSED SETTLEMENT; PRELIMINARY CERTIFICATION OF
    4       SETTLEMENT CLASSES; AND APPROVAL OF CLASS NOTICE
    5
    6                                 TABLE OF CONTENTS
    7
    8     EXHIBIT                            DOCUMENT                              PAGES
              68                            Final Agreement                         31-38
    9
              69                  Declaration of Wilson G. Barmeyer                 39-42
   10
   11         70                     Declaration of Sirine Shebaya                  43-47

   12         71            Declaration of Simon Y. Sandoval-Moshenberg             48-52

   13         72                   Declaration of Justin W. Bernick                 53-59

   14         73                            Organization List                       60-63

   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                 - 30 -   UNOPPOSED MOTION FOR PRELIMINARY
                                                          APPROVAL OF PROPOSED SETTLEMENT
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3952 Page 31 of 63




                            EXHIBIT 68




                                                                Exhibit 68, Page 31
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3953 Page 32 of 63



   Plan to address the asylum claims of class-member parents and children who are physically
                                   present in the United States

   The government is willing to agree to the following procedures for addressing the asylum claims
   of M.M.M. agreed class members and the claims of Ms. L class members (and Dora plaintiffs),
   other than those class members who agree to waive these procedures (and thus to waive any
   further claims or relief).1 (In this document, references to Ms. L class members encompass Dora
   plaintiffs.) Class counsel are responsible for determining a class member’s intentions related to
   waiver of the procedures set forth below. Upon approval of this agreed-upon plan by the U.S.
   District Court for the Southern District of California, M.M.M. agreed class members agree to
   dismiss their pending litigation in the U.S. District Court for the District of Columbia, and to
   refrain from seeking preliminary injunctive relief in their litigation pending in the U.S. District
   Court for the Southern District of California; Dora plaintiffs agree to dismiss their pending
   litigation in the U.S. District Court for the District of Columbia; and M.M.M. agreed class
   members and Ms. L class members agree to refrain from additional litigation seeking
   immigration- or asylum-related injunctive, declaratory, or equitable relief that arises from the
   facts and circumstances set forth in the Ms. L, M.M.M., and Dora complaints relating to those
   parents and children covered by this plan, including statutory claims. This plan applies only to
   Ms. L class members and M.M.M. agreed class members who have been continuously physically
   present in the United States since June 26, 2018, and does not set any precedent for any
   additional group of aliens, and any exercise of legal authority or discretion taken pursuant to this
   plan is exercised only to effectuate the implementation of this plan in relation to this group of
   individuals. The Court’s approval of this agreement will resolve the pending preliminary-
   injunction motion in M.M.M. and will also lift the TRO issued in that matter. The Court will
   retain jurisdiction to enforce the provisions of this plan, which represents the substantive terms
   for the implementation of a settlement agreement and supersedes the prior written or oral
   communications between the parties regarding this plan.


   1
       The classes of individuals to whom this plan relates include:
   Ms. L Class Members and Dora Plaintiffs: All adult alien parents who entered the United States at or between
   designated ports of entry with their child(ren), and who, on or before the effective date of this agreement: (1) were
   detained in immigration custody by the DHS; (2) have a child who was or is separated from them by DHS and, on or
   after June 26, 2018, was housed in ORR custody, ORR foster care, or DHS custody, absent a determination that the
   parent is unfit or presents a danger to the child; and (3) have been (and whose child(ren) have been) continuously
   physically present within the United States since June 26, 2018, whether in detention or released. The class does not
   include alien parents with criminal histories or a communicable disease, or those encountered in the interior of the
   United States.
   M.M.M. Agreed Class Members: All alien children who are under the age of 18 on the effective date of this
   agreement who: (1) entered the United States at or between designated ports of entry with an alien parent, and who
   were separated from their parents, on or before the effective date of this settlement agreement; (2) have been or will
   be reunified with that parent pursuant to the preliminary injunction issued by the Court in Ms. L v. U.S. Immigration
   and Customs Enforcement, No. 18-428 (S.D. Cal. June 26, 2018); and (3) have been continuously physically present
   in the United States since June 26, 2018.

   All references to a “class” or “class member” in this document refer to the classes described above, as well as alien
   parents who are not part of the Ms. L class due to criminal history or communicable disease, but who the Court has
   ordered must be reunified.


                                                               1

                                                                                                     Exhibit 68, Page 32
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3954 Page 33 of 63



   1. a. Ms. L class members and M.M.M. agreed class members who are not currently detained
         in DHS custody (and are not currently in HHS custody) and who have been issued
         Notices to Appear (NTAs) will not be removed by DHS prior to issuance of a final
         removal order in their resulting removal proceedings conducted under Section 240 of the
         Immigration and Nationality Act (INA). If a Ms. L class member or M.M.M. agreed class
         member was released from DHS or ORR custody, is not currently in Section 240 removal
         proceedings, and is not subject to a final removal order, that individual can affirmatively
         apply for asylum before U.S. Citizenship and Immigration Services (USCIS), USCIS will
         adjudicate such an application regardless of whether an unfiled NTA exists, and USCIS
         will follow its established procedures concerning a parent’s involvement in his or her
         minor child’s asylum application process. If an M.M.M. agreed class member (whether
         currently detained or released) received a final removal order in Section 240 removal
         proceedings prior to reunification, DHS and HHS will work in good faith with M.M.M.
         counsel to identify such children within 15 days of approval of this agreement, and DHS
         will join in a motion to reopen those proceedings if requested by the M.M.M. agreed class
         member no later than 45 days from approval of this agreement. M.M.M. agreed class
         members who have not been reunified with their parent(s) as of the effective date of this
         agreement will be afforded existing procedures for unaccompanied alien children
         pursuant to governing statutes and regulations, including but not limited to Section 240
         removal proceedings, unless and until they are reunified with a parent, in which case the
         procedures described below will apply.
      b. If a detained, reunited M.M.M. agreed class member child has been served with an NTA,
         but the NTA has not been filed with an immigration court, DHS will exercise its
         discretion under 8 C.F.R. § 239.2(a) to cancel the NTA within 15 days of the Court’s
         approval of this agreement. For such a child who either had an NTA cancelled in this
         way, or who has never been served with an NTA, if the child is an arriving alien or was
         initially encountered by DHS within 14 days of entry and 100 miles of the border, ICE
         will then initiate expedited removal (ER) proceedings under Section 235 of the INA
         against the child. Where such a class member child asserts, or has already asserted, an
         intention to apply for asylum or a fear of persecution or torture, either directly or through
         counsel, they shall be referred to USCIS for a credible fear determination.
      c. If a detained, reunited M.M.M. agreed class member child has been issued an NTA that
         has been filed with an immigration court and the child is an arriving alien or was initially
         encountered by DHS within 14 days of entry and 100 miles of the border, DHS will file a
         motion to dismiss the pending Section 240 proceeding, seeking to do so jointly with the
         child’s immigration attorney of record, as practicable. Such a motion shall be filed within
         30 days of the Court’s approval of this agreement and shall request expedited
         consideration by the immigration court. Upon dismissal of the Section 240 proceeding,
         ICE will initiate expedited removal proceedings under Section 235 of the INA against the
         child. Where such a class member child asserts, or has already asserted, an intention to
         apply for asylum or a fear of persecution or torture, either directly or through counsel,
         they shall be referred to USCIS for a credible fear determination.
      d. For Ms. L class members who have not been issued an NTA and have final ER orders that
         have not been cancelled by DHS, USCIS will exercise its discretionary authority to sua
         sponte conduct in good faith a de novo review of the credible fear finding of the parent to

                                                   2

                                                                                     Exhibit 68, Page 33
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3955 Page 34 of 63



           determine if reconsideration of the negative determination is warranted. During that
           review process for Ms. L class members, USCIS will review the parent’s case and the
           information provided and determine whether the individual has a credible fear of
           persecution or torture. For the limited purpose of this settlement agreement, USCIS will
           speak with the individual again for additional fact-gathering and the individual may
           present new or additional information at this time, with the assistance of the individual’s
           counsel in-person unless ICE determines in good faith that in-person participation would
           adversely impact facility security or operations due to facility staffing, configuration, or
           access policies, in which case counsel will be permitted to participate telephonically,
           provided that counsel’s attendance is at no expense to the government and does not
           unreasonably delay the process. In determining whether any factual inconsistencies
           between the original interview and the subsequent fact-gathering impact the credibility of
           the parent, due consideration will be given to the psychological state of the parent at the
           time of the initial interview. If the parent establishes that he or she can meet the credible
           fear standard, as it is described at Section 235(b)(1)(B)(v) of the INA and 8 C.F.R. §
           208.30(e)(2) and (3), then DHS will issue and subsequently file an NTA. The children
           will be treated as the parent’s dependents under 8 C.F.R. § 208.30(b). If the parent’s
           credible fear determination remains negative, USCIS will screen the child individually
           for credible fear. The parent will be permitted to participate in the child(ren)’s credible
           fear interview and provide testimony on behalf of the child(ren), in addition to any
           testimony from the child(ren). Counsel for the child will be permitted to attend the
           interview in person unless ICE determines in good faith that in-person participation
           would adversely impact facility security or operations due to facility staffing,
           configuration, or access policies, in which case counsel will be permitted to participate
           telephonically, so long as it does not unreasonably delay the process and any attorney
           assistance is at no expense to the government.
       e. For Ms. L class members who are currently detained 2 with their M.M.M. agreed class
          member child(ren) at an ICE FRC and are subject to reinstated orders of removal, ICE will
          initiate ER proceedings under Section 235 against the minor child(ren), upon a
          determination that the child was initially encountered within 14 days of entry and 100
          miles of the border. During those proceedings, the child(ren) will be referred for a credible
          fear determination if the child(ren) asserts, or has already asserted, a fear of return, either
          directly or through counsel. The credible fear claim will then be considered under the
          standards of 8 C.F.R. § 208.30, as described above. USCIS will conduct the credible fear
          interview of the child(ren) in coordination with a sua sponte review of the reasonable fear
          determination for the parents to determine whether reconsideration of the negative
          reasonable fear determination is warranted.
           USCIS will review the parent’s case and the information provided and determine whether
           the individual has a reasonable fear of persecution or torture. For the limited purpose of
           this settlement agreement, USCIS will speak with the individual again for additional fact-
           gathering and the individual may present new or additional information at this time, with
           the assistance of the individual’s counsel in-person unless ICE determines in good faith

   2
    This agreement does not impact the ability of Ms. L class members with reinstated orders of removal who are not
   detained to pursue any available appeal of such an order under existing law and subject to statutory time periods.


                                                           3

                                                                                                 Exhibit 68, Page 34
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3956 Page 35 of 63



           that in-person participation is impracticable or would adversely impact facility security or
           operations due to facility staffing, configuration, or access policies, in which case counsel
           will be permitted to participate telephonically, provided that counsel’s attendance is at no
           expense to the government and does not unreasonably delay the process. In determining
           whether any factual inconsistencies between the original interview and the subsequent
           fact-gathering impact the credibility of the parent, due consideration will be given to the
           psychological state of the parent at the time of the initial interview. If the parent
           establishes that he or she can meet the reasonable fear standard, as it is described at 8
           C.F.R. § 208.31(c), then DHS will place the parent in withholding-only proceedings. The
           parent will be permitted to participate in the child(ren)’s credible fear interview and
           provide testimony on behalf of the child(ren), in addition to any testimony from the
           child(ren). Counsel for the child will be permitted to attend the interview in person unless
           ICE determines in good faith that in-person participation is impracticable or would
           adversely impact facility security or operations due to facility staffing, configuration, or
           access, in which case counsel will be permitted to participate telephonically, so long as it
           does not unreasonably delay the process and any attorney assistance is at no expense to
           the government.
        f. If the parent’s credible fear or reasonable fear finding remains negative upon review,
           USCIS will notify the parent in writing that USCIS declines to reconsider the existing
           negative credible fear or reasonable fear determination. If the child receives a separate
           negative credible fear determination, the child may seek review by an immigration judge.
        g. For purposes of the reviews and interviews of detained parents and/or children described
           in this proposal, the government shall provide the parent and/or child with the orientation
           that is normally provided for credible fear interviews, and shall provide at least 5 days’
           notice of such orientation. Notice of the orientation shall be provided no later than 3 days
           following the parent and/or child’s execution of a document reflecting his or her decision
           pursuant to paragraph 8 of this agreement, and the notice shall state the purpose of the
           notice (orientation for an interview or review) and the date, time, and location of the
           orientation. Such reviews and interviews will be conducted at least 48 hours after the
           orientation, with due consideration given to any reasonable requests to continue the
           interview. The notice and time periods described in this paragraph will not apply if a
           parent affirmatively requests, in writing, that the review or interview take place on an
           expedited basis.
   2.      In the case of a parent and child(ren) both in ER proceedings under the process described
           above, if either the parent or the child establishes a credible fear of persecution or torture,
           USCIS will issue NTAs to both parent and child and place the family in Section 240
           removal proceedings. See 8 C.F.R. §§ 208.30(f) (positive credible fear finding made by
           USCIS), 1208.30(g)(2)(iv)(B) (positive credible fear finding made by immigration judge).
   3.      In the case of a parent and child(ren) both in ER proceedings under the process described
           above, if none of the family members establish credible fear of persecution or torture
           (and in the case of a child who seeks review of the credible fear finding by an
           immigration judge, such finding is upheld by an immigration judge), the ER orders may
           immediately be executed.



                                                     4

                                                                                        Exhibit 68, Page 35
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3957 Page 36 of 63



   4.      In the case of a parent who is subject to a reinstated order of removal, if the child(ren)
           establishes credible fear and the parent does not establish a reasonable fear, the child(ren)
           would be placed in Section 240 removal proceedings and the parent would at that time be
           subject to continued detention or release, in DHS’s discretion, consistent with paragraph
           7 below. DHS will not remove a Ms. L class member who received a negative reasonable
           fear finding while his or her M.M.M. agreed class member child goes through the credible
           fear process and, if applicable, Section 240 removal proceedings. Plaintiffs concede,
           however, that removal of any Ms. L class member with a reinstated removal order under
           this agreement is significantly likely to occur in the reasonably foreseeable future and
           that, if a parent initiates legal proceedings challenging their continued detention, DHS
           may immediately proceed with that Ms. L class member’s removal, regardless of any
           injunctive orders issued in Ms. L and M.M.M., provided that DHS gives the parent at least
           7 days’ advance notice to the parent that he or she will be removed.
   5.      In the case of a parent who is subject to a reinstated order of removal, if the child(ren)
           establish credible fear and the parent establishes a reasonable fear, the child(ren) would
           be issued NTAs and placed in Section 240 removal proceedings, and the parent would be
           referred for withholding-only proceedings pursuant to 8 C.F.R. §§ 1208.2(c)(2) and
           1208.31(e).
   6.      If a Ms. L. class member who is currently detained3 in an ICE FRC with his or her M.M.M.
           agreed class member child is subject to a final removal order issued in proceedings
           conducted under Section 240 (other than a reinstated order) and the child is an arriving
           alien or was initially encountered by DHS within 14 days of entry and 100 miles of the
           border, ICE would initiate ER proceedings under Section 235 against the child within 7
           days of the Court’s approval of this agreement, and refer the child for a credible fear
           interview. While the final order parent would not be a party to the child’s credible fear
           adjudication, the parent would be available to consult with and assist the child in the
           course of that process. The parent would be permitted to participate in the child(ren)’s
           credible fear interview and provide testimony on behalf of the child(ren), in addition to
           any testimony from the child(ren). Counsel for the child will be permitted to attend the
           interview in person, so long as it does not unreasonably delay the process and any
           attorney assistance is at no expense to the government, and the timing of the interview
           will be in accordance with Paragraph 1.g. above. If the child establishes a credible fear of
           persecution or torture, USCIS will place the child in Section 240 removal proceedings,
           and ICE will move for reopening of the parent’s prior removal proceedings and
           consolidation of the parent’s case with the child’s before the immigration court. If the
           child does not establish credible fear of persecution or torture, the removal orders may
           immediately be executed.
   7.      Detention and custody decisions for aliens covered by this plan will be made consistent
           with DHS’s authorities under Sections 235, 236, and 241, and the Order Granting Joint
           Motion Regarding Scope Of The Court’s Preliminary Injunction in Ms. L. v. ICE, No. 18-
           428 (S.D. Cal.) (Aug. 16, 2018) (ECF 192) (recognizing that class members may be

   3
     This agreement does not impact the ability of Ms. L class members with final removal orders issued in Section 240
   removal proceedings, other than a reinstated order of removal, and who are not detained, to pursue individual
   appeals of such orders under existing law and subject to statutory time periods for challenging any such order.


                                                           5

                                                                                                  Exhibit 68, Page 36
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3958 Page 37 of 63



           required to choose whether to waive their own right not to be separated from their minor
           child(ren) or to waive their child(ren)’s right under the Flores Settlement Agreement to
           be released, including the rights with regard to placement in the least restrictive setting
           appropriate to the minor’s age and special needs, and the right to release or placement in
           a “licensed program.”).
   8.      Ms. L counsel, M.M.M. counsel, or Dora counsel may identify class members who wish
           to waive the procedures described herein and be promptly removed to their country of
           origin. Ms. L counsel, M.M.M. counsel, and Dora counsel will promptly develop a
           process for obtaining and documenting such a choice through a knowing and voluntary
           waiver. Defendants will not engage with class members on such matters, but will seek to
           effectuate such waiver decisions when communicated and documented by Ms. L counsel,
           M.M.M. counsel, or Dora counsel. Class members may either pursue the relief described
           in this agreement or elect prompt removal, but may not pursue any other immigration- or
           asylum-related injunctive, declaratory, or equitable relief based on the allegations or
           claims made in any of the Ms. L, M.M.M., or Dora complaints filed in any court accruing
           as of the date this plan is approved by the Court, including statutory claims. This
           agreement does not affect the right of Ms. L class members to seek reunification under
           the June 26, 2018 preliminary injunction in Ms. L.

                            The return of removed parents to the United States4

   The government does not intend to, nor does it agree to, return any removed parent to the United
   States or to facilitate any return of such removed parents. The classes agree not to pursue any
   right or claim of removed parents to return to the United States other than as specifically set forth
   in this paragraph. Plaintiffs’ counsel may raise with the government individual cases in which
   plaintiffs’ counsel believes the return of a particular removed Ms. L class member may be
   warranted. Plaintiffs’ counsel represent that they believe that such individual cases will be rare
   and unusual and that they have no basis for believing that such individual cases will be other
   than rare and unusual. Plaintiffs’ counsel agree to present any such cases, including all evidence
   they would like considered by the government within 30 days of the approval of this agreement.
   In light of plaintiffs’ counsel’s representation that such cases will be rare and unusual,
   Defendants agree to provide a reply to any case presented by Plaintiffs within 30 days of
   receiving Plaintiffs’ request to consider the case. Except as specifically set forth herein, the
   classes agree that existing law, existing procedures, and the Court-approved reunification plan
   address all interests that such parents or their children may have.

   With respect to M.M.M. agreed class members who seek asylum and who have removed parents,
   the government agrees not to oppose requests that the removed parent provide testimony or
   evidence telephonically or in writing in the child’s asylum or removal proceedings and that ICE
   attorneys appearing in immigration court (1) will not object to the admission of documentary
   evidence (such as photocopied, scanned, or faxed documents) provided by the removed parent on

   4
    For this section of this agreement, the classes are the same as in footnote 1 above except that the requirements of
   continuous physical presence in the United States do not apply to this section of the agreement, since this section
   addresses removed parents.


                                                            6

                                                                                                   Exhibit 68, Page 37
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3959 Page 38 of 63



   the grounds that such documentary evidence does not bear an original signature or is not an
   original copy (ICE reserves the right to object based on other grounds), and (2) will not object to
   telephonic participation by the parent in the M.M.M. agreed class member’s Section 240 removal
   proceedings provided that the alien (and his or her legal representative, if applicable) make
   appropriate motions to the immigration judge to permit telephonic testimony in advance of any
   merits hearing, that the alien is responsible for providing accurate contact information to permit
   the immigration judge to make contact with the parent, and that the parent’s unavailability and
   faulty connections or other technological impediments may not serve as the basis for delaying
   scheduled hearings. Class members, however, recognize that ICE has no control over the
   technology or logistics of the Executive Office for Immigration Review.




                                                   7

                                                                                     Exhibit 68, Page 38
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3960 Page 39 of 63




                            EXHIBIT 69




                                                                Exhibit 69, Page 39
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3961 Page 40 of 63




                                                                Exhibit 69, Page 40
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3962 Page 41 of 63




                                                                Exhibit 69, Page 41
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3963 Page 42 of 63




                                                                Exhibit 69, Page 42
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3964 Page 43 of 63




                                                                Exhibit 69, Page 43
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3965 Page 44 of 63




                            EXHIBIT 70




                                                                Exhibit 70, Page 44
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3966 Page 45 of 63




                                                                Exhibit 70, Page 45
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3967 Page 46 of 63




                                                                Exhibit 70, Page 46
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3968 Page 47 of 63




                                                                Exhibit 70, Page 47
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3969 Page 48 of 63




                            EXHIBIT 71




                                                                Exhibit 71, Page 48
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3970 Page 49 of 63




                                                                Exhibit 71, Page 49
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3971 Page 50 of 63




                                                                Exhibit 71, Page 50
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3972 Page 51 of 63




                                                                Exhibit 71, Page 51
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3973 Page 52 of 63




                                                                Exhibit 71, Page 52
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3974 Page 53 of 63




                            EXHIBIT 72




                                                                Exhibit 72, Page 53
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3975 Page 54 of 63



    1
                               UNITED STATES DISTRICT COURT
    2
                              SOUTHERN DISTRICT OF CALIFORNIA
    3
                                          SAN DIEGO DIVISION
    4
    5
        M.M.M., on behalf of his minor child,          Case No. 3:18-cv-1832-DMS
    6   J.M.A., et al.,
    7
                            Plaintiffs,
    8
        v.
    9
        Jefferson Beauregard Sessions, III,
   10   Attorney General of the United States,
        et al.,
   11
                            Defendant.
   12
   13                                                  Case No. 3:18-cv-428-DMS
        Ms. L, et al.,
   14
                                                      DECLARATION OF JUSTIN W.
   15                       Plaintiffs,               BERNICK IN SUPPORT OF
                                                      PLAINTIFFS’ UNOPPOSED
   16   v.                                            MOTION FOR PRELIMINARY
                                                      APPROVAL; PRELIMINARY
   17   U.S. Immigration and Customs                  CERTIFICATION OF
        Enforcement, et al.,                          SETTLEMENT CLASSES; AND
   18                                                 APPROVAL OF CLASS NOTICE
                            Defendants.
   19
   20
   21   I, Justin W. Bernick, hereby state as follows:
   22          1.        I am a Partner at the international law firm Hogan Lovells LLP. I have
   23   personal knowledge of the matters set forth in this declaration and, if called to
   24   testify to them, would be competent to do so.
   25          2.        I am one of several attorneys at Hogan Lovells who represent the six
   26
        named plaintiffs (“M.M.M. Plaintiffs”) in the above-captioned case (“M.M.M.”). I,
   27
        along with my colleagues Zachary Best, T. Weymouth, and Ira Feinberg, have led
   28
        the litigation of M.M.M. before and after the case was filed.

                                                                          Exhibit 72, Page 54
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3976 Page 55 of 63



    1         3.     The Hogan Lovells team filed and has been litigating M.M.M. in close
    2   consultation with immigration attorneys who specialize in the representation of
    3   noncitizen children and families, including Manoj Govindaiah and Shalyn Fluharty.
    4         4.     Mr. Govindaiah is Director of Family Detention Services at the
    5   Refugee and Immigrant Center for Education and Legal Services (RAICES), and he
    6   oversees RAICES’ representation of noncitizen families at Texas family detention
    7   centers. RAICES is one of 35 legal services providers that subcontracts with the
    8   Vera Institute of Justice and the federal government to provide legal services to
    9   noncitizens in connection with their immigration proceedings.
   10         5.     Ms. Fluharty is the Managing Attorney of the Dilley Pro Bono Project,
   11   where she provides legal services to families who are detained in Dilley, Texas in
   12   collaboration with a national volunteer network and seven full-time staff. Together,
   13   Mr. Govindaiah and Ms. Fluharty have represented thousands of asylum-seeking
   14
        families in credible fear and other immigration proceedings.
   15
              6.     The Hogan Lovells team, and Hogan Lovells more broadly, have
   16
        extensive experience litigating class actions in federal court. For example, Hogan
   17
        Lovells was named Law360’s Class Action Group of the Year, 2018. Attorneys on
   18
        the Hogan Lovells team or other attorneys at the firm have litigated (or are
   19
        currently litigating) the following class action cases in federal court, on both the
   20
        plaintiff and defense sides: In re Blue Cross Blue Shield Antitrust Litigation, No.
   21
        2:13-cv-2000 (N.D. Ala.) (one of the largest antitrust class action MDLs in history);
   22
        Moore, et al. v. Johnson, No. 1:00-cv-953 (D.D.C.) (Hogan Lovells served as co-
   23
        lead counsel for the plaintiff settlement class of Secret Service agents); Castelano v.
   24
        Clinton, 7:08-cv-57 (S.D. Tex.) (Hogan Lovells served as co-lead counsel for the
   25
        plaintiff settlement class of passport applicants); Garnett v. Zeilinger, No. 17-cv-
   26
        1757 (D.D.C.) (Hogan Lovells represents class of government benefit recipients);
   27
        In re Anthem, Inc. Data Breach Litigation, No. 5:15-md-2617 (N.D. Cal.) (class
   28
        action settlement resolving over 120 class action cases); George et al. v. CNH
                                             -2-
                                                                         Exhibit 72, Page 55
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3977 Page 56 of 63



    1   Health & Welfare Benefit Plan et al., No. 2:16-cv-01678 (E.D. Wis.) (class action
    2   settlement); St. Gregory Cathedral School, et al. v. LG Electronics, Inc., No. 6:12-
    3   cv-739 (E.D. Tex.) (class certification denied); In re WellPoint, Inc. Out-of-
    4   Network “UCR” Rates Litigation, No. MDL 09–2074 (C.D. Cal.) (class
    5   certification denied in multidistrict litigation); Kamakahi v. Am. Society for
    6   Reproductive Medicine, No. 3:11-cv-1781 (N.D. Cal.) (class action settlement); In
    7   Re: Epipen (Epinephrine Injection, USP) Marketing, Sales Practices and Antitrust
    8   Litigation, 2:17-md-2785 (D. Kan.) (ongoing class action MDL); In Re: Uber
    9   Technologies, Inc., Data Security Breach Litigation, No. 2:18-ml-2826 (C.D. Cal.)
   10   (ongoing class action MDL).
   11         7.     In addition to the class action experience described above, lawyers at
   12   Hogan Lovells regularly represent noncitizens in immigration proceedings,
   13   including unaccompanied minors and families seeking asylum.
   14
              8.     In light of the foregoing, counsel for the M.M.M. Plaintiffs is
   15
        competent and well-qualified to serve as class counsel for the proposed class of
   16
        children.
   17
              9.     Since filing this action on July 27, 2018, the Hogan Lovells team has
   18
        vigorously prosecuted the claims of the M.M.M. Plaintiffs and similarly-situated
   19
        children, at times in two different forums simultaneously. From July 27 to August
   20
        17 alone, these efforts to prosecute the claims included: (1) filing a motion for
   21
        emergency temporary restraining order (“TRO”) and preliminary injunction in
   22
        conjunction with the original complaint; (2) conducting a hearing on the emergency
   23
        motion for TRO in D.D.C.; (3) opposing Defendants’ motion to transfer venue to
   24
        the Southern District of California; (4) filing supplemental briefing on Defendants’
   25
        request to transfer venue; (5) filing supplemental briefing in this Court in support of
   26
        the motion for TRO; (6) arguing the motion for TRO before this Court; (7) filing a
   27
        motion for expedited discovery in D.D.C. and reviewing the discovery produced;
   28
        (8) arguing the motion for preliminary injunction in D.D.C.; (9) filing supplemental
                                                -3-
                                                                         Exhibit 72, Page 56
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3978 Page 57 of 63



    1   briefing regarding a revised proposed preliminary injunction order in D.D.C.; (10)
    2   filing a supplemental brief regarding a possible stay in D.D.C.; and (11) attending
    3   weekly status conference before this Court.
    4         10.   On August 16, 2018, this Court granted the M.M.M. Plaintiffs’ motion
    5   for a temporary restraining order against Defendants, staying the removal of all
    6   putative class members and their parents pending a resolution of their claims on the
    7   merits. The Court’s order directed the parties to “meet and confer and propose a
    8   solution—one that follows the law, and is equitable and reflective of ordered
    9   governance.”
   10         11.   The Court subsequently held a status conference on August 17, 2018
   11   with the parties in M.M.M. and Ms. L v. U.S. Immigration and Customs
   12   Enforcement, No. 3:18-cv-428 (S.D. Cal.). During the status conference, the Court
   13   discussed its ruling on the M.M.M. Plaintiffs’ motion for TRO and the “Interagency
   14
        Plan for Reunification of Separated Minors with Removed Parents” filed in Ms. L
   15
        (“Interagency Plan”). Following the status conference, the Court entered an order
   16
        approving the Interagency Plan. The order also set out the specific issues on which
   17
        it wished the parties – including the plaintiffs in Ms. L – to meet and confer,
   18
        including: (1) whether removed parents have a right to be reunified with their
   19
        children in the United States, (2) class certification in M.M.M., and (3) whether the
   20
        plaintiffs in M.M.M. are entitled to pursue asylum requests under § 235 or § 240.
   21
              12.   The Court set the meet and confer period at one week, ordering the
   22
        parties to “propose a briefing schedule” by August 23, 2018, if they were “unable to
   23
        reach agreement on these issues.”
   24
              13.   Per the Court’s instructions, counsel for Defendants and counsel for
   25
        the plaintiffs in Ms. L and M.M.M. met and conferred extensively over the ensuing
   26
        four weeks – seeking a number of short extensions – to determine whether the
   27
        parties could negotiate a solution to the claims in M.M.M. and the issues identified
   28
        in the Court’s August 17 order. During this process the Hogan Lovells team
                                          -4-
                                                                        Exhibit 72, Page 57
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3979 Page 58 of 63



    1   remained in constant consultation with attorneys who specialize in representing
    2   noncitizen families, including Mr. Govindaiah and Ms. Fluharty.
    3         14.    The negotiations also included counsel for the plaintiffs in Dora v.
    4   Sessions, No. 18-cv-1938 (D.D.C.), given the close nexus between the issues in
    5   M.M.M. and the issues in Dora. The 29 named plaintiffs in Dora, all parents who
    6   had been separated from their children and received negative credible fear
    7   determinations while separated, alleged that the separation policy denied them of a
    8   meaningful opportunity to apply for asylum. Thus, together, the Ms. L, M.M.M.,
    9   and Dora cases presented the question of what asylum-related process is due to
   10   parents and children who were subject to the government’s separation policy.
   11         15.    The proposed settlement agreement was the result of hard-fought,
   12   arms-length negotiations between the parties. During these negotiations, the Hogan
   13   Lovells team represented the interests of the M.M.M. plaintiffs and the proposed
   14
        class of children, and plaintiffs’ counsel in Ms. L and Dora represented the interests
   15
        of the proposed class of parents.      The substantive provisions of the proposed
   16
        agreement were the product of repeated exchanges between counsel for the
   17
        plaintiffs and the government. Agreements were not reached easily, as counsel on
   18
        both sides vigorously advocated for different terms.
   19
              16.    I believe it is in the proposed class’s interests to avoid the risks and
   20
        burden of further litigation of this matter. After considering the benefits that the
   21
        M.M.M. Plaintiffs and the proposed class will receive under the settlement, and the
   22
        risks of litigation, I have concluded that the terms and conditions of the proposed
   23
        settlement are fair, reasonable, and in the best interests of the M.M.M. Plaintiffs and
   24
        the proposed class.
   25
              I hereby declare under penalty of perjury that the foregoing is true and
   26
        correct to the best of my knowledge and belief.
   27
   28
        EXECUTED WITHIN THE UNITED STATES ON: October 5, 2018
                                    -5-
                                                                         Exhibit 72, Page 58
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3980 Page 59 of 63



    1
    2
    3                                     BY: /s/ Justin W. Bernick
    4                                            Justin W. Bernick
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                           -6-
                                                                     Exhibit 72, Page 59
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3981 Page 60 of 63




                            EXHIBIT 73




                                                                Exhibit 73, Page 60
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3982 Page 61 of 63



   Name of Organization
   Advocates for Basic Legal Equality, Inc. (ABLE)
   Al Otro Lado
   American Gateways
   American Immigration Council (AIC)
   American Immigration Lawyers' Association (AILA)
   Americans for Immigrant Justice (AIJ)
   Asian Services in Action Inc.
   Association of Pro Bono Counsel (APBCo)
   Asylum Seeker Advocacy Project (ASAP)
   Ayuda
   Bender's Imm. Bulletin Daily
   Bronx Legal Services
   Capital Area Immigrants' Rights Coalition (CAIR Coalition)
   CARECEN
   Casa Cornelia Law Center
   Casa María
   Catholic Charities Archdiocese of New Orleans
   Catholic Charities Community Services, Archdiocese of New York ~ Immigrant & Refugee Services
   Catholic Charities of Baton Rouge
   Catholic Charities of Dallas
   Catholic Legal Immigration Network, Inc. (CLINIC)
   Catholic Legal Services
   Central West Justice Center
   Children and Family Justice Center - Northwestern Pritzker School of Law Bluhm Legal Clinic
   CHIRLA
   City Bar Justice Center
   Community Legal Services and Counseling Center
   Community Legal Services in East Palo Alto
   Connecticut Legal Services
   DePaul Legal Clinic
   Diocesan Migrant & Refugee Services, Inc.
   Dolores Street Community Services
   E.L. Nelson, Esq.
   ECBA Volunteer Lawyers Project, Inc.
   Esperanza Immigrant Rights Project of Catholic Charities of Los Angeles, Inc.
   Farmworker Legal Aid Clinic
   Federal Bar Ass'n, Imm. Law Section
   Georgia Asylum and Immigration Network (GAIN)
   HIAS
   HIAS Pennsylvania
   Hofstra Youth Advocacy Clinic
   Human Rights First
   Immigrant Defenders Law Center
   Immigrant Justice Clinic UW Madison




                                                                                         Exhibit 73, Page 61
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3983 Page 62 of 63



   Immigrant Law Center of Minnesota
   Immigrant Legal Center (ILC)
   Jewish Family and Children's Services (JFCS)
   Justice and Mercy Legal Aid Clinic
   Justice for Immigrants & Familes Project at the Florence Immigrant & Refugee Rights Project
   Justice For Our Neighbors Michigan
   Justice For Our Neighbors Network
   Justice In Motion
   Keker, Van Nest & Peters LLP
   Kids in Need of Defense (KIND)
   Law Office of Helen Lawrence
   Law Office of Sheila Starkey Hahn
   Lawyers' Committee for Civil Rights of the San Francisco Bay Area
   Legal Aid of North Carolina's Battered Immigrant Project (BIP)
   Legal Aid Society of Cleveland
   McCrummen Immigration Law Group
   Medical Legal Partnership Colorado
   Michigan Immigrant Rights Center
   Migrant and Immigrant Community Action (MICA) Project
   Migrant Center for Human Rights
   Mobilization for Justice, Inc.
   Mobilization for Justice, Inc. - Kinship Caregiver Law Project
   National Council of La Raza (NCLR)
   National Immigrant Justice Center (NIJC)
   National Immigration Law Center (NILC)
   National Immigration Project of the National Lawyers' Guild (NIP)
   Nebraska Appleseed
   Nebraska Immigration Legal Assistance Hotline (NILAH)
   Northwestern Law School Children and Family Justice Center
   OneJustice
   ProBAR
   Public Counsel
   Refugee and Immigrant Center for Education and Legal Services (RAICES)
   Richard Frankel
   Rocky Mountain Immigrant Advocacy Network
   Santa Fe Dreamers Project
   Southern Poverty Law Center (SPLC)
   Southwestern Law School Pro Bono Removal Defense Program
   St. Francis Community Services/Catholic Legal Assistance Ministry
   Staten Island Legal Services
   Tahirih Justice Center
   Tahirih Justice Center- San Francisco Bay Area Office
   Tahirih Justice Center, Houston Office
   Texas Civil Rights Project (TCRP)
   The Advocates for Human Rights




                                                                                         Exhibit 73, Page 62
Case 3:18-cv-00428-DMS-MDD Document 247 Filed 10/05/18 PageID.3984 Page 63 of 63



   The Door - A Center of Alternatives, Inc.
   The Florence Project
   The Gibson Report
   The International Institute of Akron
   The Vera Institute of Justice (Vera)
   University of Detroit Mercy School of Law
   University of Texas Law School Immigration Clinic
   UnLocal, Inc.
   USC Gould School of Law Immigration Clinic
   USCRI North Carolina
   Washington University Immigration Law Clinic
   Western State College of Law Immigration Clinic
   Women’s Refugee Commission




                                                                Exhibit 73, Page 63
Case 3:18-cv-00428-DMS-MDD Document 247-1 Filed 10/05/18 PageID.3985 Page 1 of 5




            NOTICE OF PROPOSED SETTLEMENT and
               SETTLEMENT ELECTION FORM
             If you were separated from your parent(s) or child(ren) at the border,
                your rights may be affected by a proposed class action settlement.

  A proposed settlement has been reached in class action lawsuits regarding the mechanism by
  which certain separated parents and children may pursue asylum or other protection in the United
  States. The lawsuits are M.M.M. v. Sessions, Case No. 3:18-cv-1832-DMS (S.D. Cal.), M.M.M.
  v. Sessions, Case No. 1:18-cv-1835-PLF (D.D.C.), Ms. L. v. ICE, Case No. 3:18-cv-428-DMS
  (S.D. Cal.), and Dora v. Sessions, Case No. 18-cv-1938 (D.D.C.).

                                 What are these lawsuits about?

  These lawsuits were brought on behalf of parents and children who were separated after being
  apprehended by the U.S. government at or near the border. The plaintiffs allege that the U.S.
  government failed to give these parents and children an adequate opportunity to pursue asylum
  or other protection from removal in the United States. The Judge overseeing the lawsuits
  temporarily stopped removals of families that were reunited after being separated at the border.
  The plaintiffs and the U.S. government subsequently agreed to a settlement, which will grant
  both parents and children access to procedures to seek asylum or other protection from removal
  in the United States.

                                        Who is included?

  A parent may be a member of the Parent Settlement Class if he or she:
     • Is an adult alien parent who entered the United States at or between designated ports of
        entry with their child(ren),
     • Was detained in immigration custody by the Department of Homeland Security (DHS),
     • Has a child who was or is separated from him or her and who was in DHS custody,
        Office of Refugee Resettlement (ORR) custody, or ORR foster care on or after June 26,
        2018,
     • Was ordered to be reunified under the Court’s Order in Ms. L. v. U.S. Immigration and
        Customs Enforcement, No. 18-428 (S.D. Cal. June 26, 2018); and
     • Has been continuously physically present in the United States since June 26, 2018.

  The agreement also reflects the parties’ agreement with regard to individuals who fit the
  parent class description as defined above, but have been removed from the United States,
  as well as the rights of members of the children class (defined below) whose parents have
  been removed.


                                                 1
Case 3:18-cv-00428-DMS-MDD Document 247-1 Filed 10/05/18 PageID.3986 Page 2 of 5



  A child may be a member of the Child Settlement Class if he or she:
     • Is an alien child under the age of 18 as of the effective date of the agreement, who
         entered the United States at or between designated ports of entry with an alien parent,
     • Was separated from their parent(s),
     • Has been or will be reunified with their parent(s) under the preliminary injunction issued
         in Ms. L. v. U.S. Immigration and Customs Enforcement, No. 18-428 (S.D. Cal. June 26,
         2018), and
     • Has been continuously physically present in the United States since June 26, 2018.

                              What relief does the settlement provide?

  Among other things, the Settlement Agreement requires that, for parents who initially received a
  negative credible fear finding and have a final order of expedited removal, the U.S. government
  will conduct a good faith review of parents’ prior credible fear findings, 1 which includes meeting
  with an asylum officer to present additional information. For the children of such parents who
  have been issued a Notice to Appear (NTA) or are in removal proceedings, the NTA will be
  cancelled or the government will move to dismiss the removal proceedings, and the child will be
  placed into expedited removal along with the parent. The child will also be referred for a
  credible fear interview if the child expresses a fear of return. If the parent if found to have a
  credible fear, then both parents and children will be issued a NTA to appear before an
  immigration judge, where they will be able to pursue asylum or other protection claims before
  the immigration court. If parents do not receive a positive credible fear finding on review, then
  the U.S. government will provide their children with their own credible fear interview. If
  children receive a positive credible fear finding, they and their parents will be issued a NTA to
  appear before an immigration judge, where they will be able to pursue asylum or other protection
  claims before the immigration court. Additional or other procedures apply where parents and
  children have been released from detention, where parents are subject to reinstated or final orders
  of removal, or where parents already have been removed. The Settlement Agreement does not
  provide any monetary payments to class members. Parents and children who fall into these
  categories should read the final Settlement Agreement and/or consult with counsel to understand
  what rights they may have under the Agreement. If the Settlement Agreement is approved, class
  members will be prohibited from seeking any additional immigration- or asylum-related
  injunctive, declaratory, or equitable relief related to allegations made in these lawsuits. All of the
  terms of the proposed Settlement are subject to Court approval at a “Final Approval Hearing”
  which is explained below. A copy of the Settlement Agreement is attached to this notice.



  1
          “Credible fear” refers to the process by which those individual subject to expedited
  removal may seek asylum in the United States, in which an alien in expedited removal who has a
  fear of returning home is interviewed by a U.S. government asylum officer to determine whether
  they can establish a credible fear of persecution or torture if they are returned to their home
  country. If the alien receives a positive credible fear determination, he or she can file an
  application for asylum before the immigration court.


                                                    2
Case 3:18-cv-00428-DMS-MDD Document 247-1 Filed 10/05/18 PageID.3987 Page 3 of 5


                        You have the right to waive relief under the settlement.

Parents or children who wish to waive their rights under this Settlement Agreement and be promptly
removed to their country of origin, have the right to do so by executing the below form. Any decision to
return to your country of origin must be made affirmatively, knowingly, and voluntarily. Failure to return
this form will not be construed as a waiver of your rights under the Settlement Agreement.

Instructions: This form must be read to the class member in a language that he/she understands. The class
member must indicate which option he/she is choosing by signing the appropriate box below. If the class
member is a child and lacks capacity or is under age 14, this form must be signed by the child’s parent or
legal representative. Separate forms must be completed for each family member. Completed forms must be
mailed or emailed to counsel for the appropriate proposed class set forth below.

 I request to remain in the United States to seek relief from removal. I understand that the
 class action settlement does not guarantee that I will receive relief from removal.
 Name (printed): ____________________________
 Signature: _________________________________

 I am affirmatively, knowingly, and voluntarily requesting removal to my country of origin
 as soon as possible. I understand that I am waiving any rights to remain in the United States to
 pursue the procedures set forth in the settlement, including any right to apply for asylum or other
 protection from removal.
 Name (printed): ____________________________
 Signature: _________________________________

Your Information:
      Name: ________________________________________________________
      Date of Birth: ___________________________________________________
      A#: __________________________________________________________
      Country of citizenship: ___________________________________________
      Detention facility (if applicable): ____________________________________
      Address: _______________________________________________________
      Telephone number: ______________________________________________

       Parent(s)/child(ren) name(s): _______________________________________
       Parent(s)/child(ren) A#(s): _________________________________________
       Parent(s)/child(ren) address: ________________________________________
       Parent(s)/child(ren) telephone number: ________________________________

Attorney Certification: I represent ____________________ (name) in his/her immigration proceedings. I
have advised him/her (and/or his/her parent or legal representative) of his/her rights under the proposed class
action settlement in ____________________ (language).
        Attorney signature: _____________________________________________
        Attorney name: ________________________________________________
        Date: ________________________________________________________
        Attorney telephone: ____________________________________________
        Attorney address: ______________________________________________


                                                      3
Case 3:18-cv-00428-DMS-MDD Document 247-1 Filed 10/05/18 PageID.3988 Page 4 of 5



                           You have the right to object to the settlement.

  Although you may waive your rights to seek relief under this Settlement Agreement, you cannot
  exclude yourself from the settlement. However, you can ask the Court to deny approval by filing
  an objection. If the Court denies approval, the lawsuits will continue. If that is what you want to
  happen, you must object. You may object to the proposed settlement in writing. You may also
  appear at the Final Approval Hearing, either in person or through your own attorney. All written
  objections and supporting papers must (a) clearly identify the following case names and
  numbers: M.M.M. v. Sessions, Case No. 3:18-cv-1832-DMS (S.D. Cal.) and Ms. L. v. ICE, Case
  No. 3:18-cv-428-DMS (S.D. Cal.), (b) be submitted to the Court either by mailing them to the
  Class Action Clerk, United States District Court for the Southern District of California, San
  Diego Courthouse, 333 West Broadway, San Diego, CA 92101, or by filing them in person at
  any location of the United States District Court for the Southern District of California, and (c) be
  filed or postmarked on or before November 2, 2018.

           When and where will the Court decide whether to approve the settlement?

  The Final Approval Hearing will be held on November 15, 2018, at 1:00 PM at Courtroom 13A,
  13th Floor, Suite 1310, 333 West Broadway, San Diego, CA 92101, to determine the fairness,
  reasonableness, and adequacy of the proposed Settlement. The date may change without further
  notice to the class.

                                Where can I get more information?

  This notice summarizes the proposed settlement. For the precise terms and conditions of the
  settlement, please see the attached Settlement Agreement, by contacting class counsel identified
  below, by accessing the Court docket in this case through the Court’s Public Access to Court
  Electronic Records (PACER) system at https://ecf.casd.uscourts.gov, or by visiting the office of
  the Clerk of the Court for the United States District Court for the Southern District of California,
  San Diego, between 8:30 a.m. and 4:30 p.m., Monday through Friday, excluding Court holidays.

    PLEASE DO NOT TELEPHONE THE COURT OR THE COURT CLERK’S OFFICE
                   TO INQUIRE ABOUT THIS SETTLEMENT.




                                                   4
Case 3:18-cv-00428-DMS-MDD Document 247-1 Filed 10/05/18 PageID.3989 Page 5 of 5



                               Who represents the Classes?

  Proposed Class Counsel for Child Class:
  Justin W. Bernick
  Zachary W. Best
  T. Clark Weymouth
  HOGAN LOVELLS US LLP
  555 Thirteenth Street, NW
  Washington, DC 20004
  Telephone: (888) 365-1112
  Fax: (202) 637-5910
  MMMSettlementQuestions@hoganlovells.c
  om

  Proposed Class Counsel for Parent Class
  (Parents in the United States):
  Wilson G. Barmeyer
  John H. Fleming
  EVERSHEDS SUTHERLAND (US) LLP
  700 Sixth Street NW, Suite 700                Proposed Counsel for Removed Parents:
  Washington, DC 20001                          Lee Gelernt
  Telephone: (202) 220-8628                     Judy Rabinovitz
  Fax: (202) 637-3593                           Anand Balakrishnan
                                                Stephen Kang
  parentsasylumclass@eversheds-
                                                Spencer Amdur
  sutherland.com                                AMERICAN CIVIL LIBERTIES UNION
                                                FOUNDATION
  Sirine Shebaya                                125 Broad St.
  Johnathan Smith                               18th Floor
  MUSLIM ADVOCATES                              New York, NY 10004
                                                Telephone: (212) 549-2660
  Simon Y. Sandoval-Moshenberg                  Fax: (212) 549-2654
  Sophia Gregg                                  familyseparation@aclu.org
  LEGAL AID JUSTICE CENTER




                                            5
